Exhibit 10.1

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


dated as of February 27, 2017

Among

AVNET RECEIVABLES CORPORATION, as Seller,

AVNET, INC., as Servicer,

THE COMPANIES,

THE FINANCIAL INSTITUTIONS,

and

JPMORGAN CHASE BANK, N.A.,
as Agent

 



 

 

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT



TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE I PURCHASE ARRANGEMENTS


2 

Section 1.1        Purchase Facility


2 

Section 1.2        Increases


2 

Section 1.3        Decreases


2 

Section 1.4        Payment Requirements


3 

 

 

 

ARTICLE II PAYMENTS AND COLLECTIONS


3 

Section 2.1        Payments


3 

Section 2.2        Collections Prior to Amortization


3 

Section 2.3        Collections Following Amortization


4 

Section 2.4        Application of Collections


4 

Section 2.5        Payment Rescission


5 

Section 2.6        Maximum Purchaser Interests


5 

Section 2.7        Repurchase Option


5 

Section 2.8        Release of Lock-Box Arrangements


5 

Section 2.9        Compliance with FATCA


5 

 

 

 

ARTICLE III COMPANY FUNDING


6 

Section 3.1        CP Costs


6 

Section 3.2        CP Costs Payments


6 

Section 3.3        Calculation of CP Costs


6 

 

 

 

ARTICLE IV FINANCIAL INSTITUTION FUNDING


6 

Section 4.1        Financial Institution Funding


6 

Section 4.2        Yield Payments


6 

Section 4.3        Selection and Continuation of Tranche Periods


7 

Section 4.4        Financial Institution Discount Rates


7 

Section 4.5        Suspension of the LIBO Rate


7 

Section 4.6        Extension of Liquidity Termination Date


7 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES


8 

Section 5.1        Representations and Warranties of The Seller Parties


8 

Section 5.2        Financial Institution Representations and Warranties


12 

 

 

 

ARTICLE VI CONDITIONS OF PURCHASES


12 

Section 6.1        Conditions Precedent to Amendment and Restatement


12 

Section 6.2        Conditions Precedent to All Purchases and Reinvestments


12 

 

 

 

ARTICLE VII COVENANTS


13 

Section 7.1        Affirmative Covenants of The Seller Parties


13 

Section 7.2        Negative Covenants of The Seller Parties


19 

 

 

 

ARTICLE VIII ADMINISTRATION AND COLLECTION


20 

Section 8.1        Designation of Servicer


20 

Section 8.2        Duties of Servicer


21 

Section 8.3        Collection Notices


22 

Section 8.4        Responsibilities of Seller


22 

Section 8.5        Reports


22 

Section 8.6        Servicing Fees


22 

Section 8.7        Limited Recourse to Servicer


22 

Section 8.8        Risk Retention Compliance


23 

i

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT



 

 

 

ARTICLE IX AMORTIZATION EVENTS


23 

Section 9.1        Amortization Events


23 

Section 9.2        Remedies


24 

 

 

 

ARTICLE X INDEMNIFICATION


24 

Section 10.1        Indemnities by The Seller Parties


24 

Section 10.2        Increased Cost and Reduced Return


27 

Section 10.3        Other Costs and Expenses


28 

Section 10.4        Allocations


28 

 

 

 

ARTICLE XI THE AGENT


28 

Section 11.1        Authorization and Action


28 

Section 11.2        Delegation of Duties


29 

Section 11.3        Exculpatory Provisions


29 

Section 11.4        Reliance by Agent


29 

Section 11.5        Non-Reliance on Agent and Other Purchasers


30 

Section 11.6        Reimbursement and Indemnification


30 

Section 11.7        Agent in its Individual Capacity


30 

Section 11.8        Successor Agent

 

 

 

 

ARTICLE XII ASSIGNMENTS; PARTICIPATIONS


30 

Section 12.1        Assignments


30 

Section 12.2        Participations


31 

Section 12.3        Security Interests


31 

 

 

 

ARTICLE XIII MISCELLANEOUS


31 

Section 13.1        Waivers and Amendments


31 

Section 13.2        Notices


32 

Section 13.3        Ratable Payments


33 

Section 13.4        Protection of Ownership Interests of the Purchasers


33 

Section 13.5        Confidentiality


33 

Section 13.6        Bankruptcy Petition


34 

Section 13.7        Limitation of Liability


34 

Section 13.8        CHOICE OF LAW


35 

Section 13.9        CONSENT TO JURISDICTION


35 

Section 13.10        WAIVER OF JURY TRIAL


35 

Section 13.11        Integration; Binding Effect; Survival of Terms


35 

Section 13.12        Counterparts; Severability; Section References


35 

Section 13.13        JPM Chase Roles


36 

Section 13.14        Characterization


36 

Section 13.15        Confirmation and Ratification of Terms


36 

Section 13.16        PATRIOT Act


37 

 



ii

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT



Exhibits and Schedules

Exhibit I

Definitions

Exhibit II

Form of Purchase Notice

Exhibit III

Jurisdictions of Organization of the Seller Parties; Locations of Records;
Organizational Number(s); Federal Employer Identification Number(s); Other Names

Exhibit IV

Names of Collection Banks; Collection Accounts

Exhibit V

Form of Compliance Certificate

Exhibit VI

Form of Collection Account Agreement

Exhibit VII

Form of Assignment Agreement

Exhibit VIII

Credit and Collection Policy

Exhibit IX

Form of Contract(s)

Exhibit X

Form of Monthly Report

Exhibit XI

Collateral Description

 

 

Schedule A

Commitments

Schedule B

Closing Documents

Schedule C

Computation of CP Costs

 

 



iii

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

This Third Amended and Restated Receivables Purchase Agreement dated as
of February 27, 2017 is among Avnet Receivables Corporation, a Delaware
corporation (“Seller”), Avnet, Inc., a New York corporation (“Avnet”), as
initial Servicer (the Servicer together with Seller, the “Seller Parties” and
each a “Seller Party”), the entities listed on Schedule A to this Agreement
under the heading “Financial Institution” (together with any of their respective
successors and assigns hereunder, the “Financial Institutions”), the entities
listed on Schedule A to this Agreement under the heading “Company” (together
with any of their respective successors and assigns hereunder, the “Companies”)
and JPMorgan Chase Bank, N.A., as agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns hereunder,
the “Agent”).  Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

On June 28, 2001 (the “Initial Closing Date”),  the Seller Parties, Bank One, NA
(Main Office Chicago), in its capacities as a Financial Institution and as
agent, and Preferred Receivables Funding Corporation, in its capacity as a
Company, entered into the original Receivables Purchase Agreement (the “Original
Agreement”).

The Seller Parties, JPMorgan Chase Bank, N.A. (successor by merger to Bank One,
NA (Main Office Chicago)), as Agent, the Amendment Date Companies and the
Amendment Date Financial Institutions are parties to the Original Agreement as
amended and restated pursuant to the first amendment and restatement thereof,
dated as of February 6, 2002, as further amended and restated pursuant to the
second amendment and restatement thereof, dated as of August 26, 2010, and as
last amended by Amendment No. 10 thereto, dated as of December 30, 2016 (the
“Existing Agreement”).  

Subject to the terms and conditions set forth herein, the parties hereto desire
to amend and restate the Existing Agreement pursuant to this Third Amended and
Restated Receivables Purchase Agreement, effective as of February 27, 2017 (the
“Amendment Date”).

Seller desires to continue to transfer and assign Purchaser Interests to the
Purchasers from time to time.

Each Company may, in its absolute and sole discretion, continue to purchase
Purchaser Interests from Seller from time to time.

In the event that any Company declines to make any purchase, such Company’s
Related Financial Institution(s) shall, at the request of Seller, purchase
Purchaser Interests that such Company declined to purchase from time to time.

JPMorgan Chase Bank, N.A. has been requested and is willing to continue to act
as Agent on behalf of the Companies and the Financial Institutions in accordance
with the terms hereof.

The Existing Agreement is hereby amended and restated in its entirety to read as
set forth herein:

AGREEMENT

Now Therefore, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1, the Existing Agreement is hereby amended and
restated in its entirety to read as follows:





--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

ARTICLE I
PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.  Upon the terms and subject to the conditions
hereof, Seller may, at its option, sell and assign Purchaser Interests to the
Agent for the benefit of one or more of the Purchasers.  During the period from
the Initial Closing Date to but not including the Facility Termination Date, in
accordance with the terms and conditions set forth herein, each Company may, at
its option, instruct the Agent to purchase on behalf of such Company, or if any
Company shall decline to purchase, the Agent shall purchase, on behalf of such
declining Company’s Related Financial Institutions, Purchaser Interests from
time to time in an aggregate amount for all Purchasers not to exceed at such
time the lesser of (i) the Purchase Limit and (ii) the aggregate amount of the
Commitments.

 

Section 1.2 Increases.  Seller shall provide the Agent, by 12:00 noon (Chicago
time) at least one Business Day prior to the date of each Incremental Purchase,
with prior written notice in a form set forth as Exhibit II hereto of such
Incremental Purchase (a “Purchase Notice”).  Each Purchase Notice shall be
subject to Section 6.2 hereof (and, in the case of the initial Purchase Notice,
Section 6.1) and, except as set forth below, shall be irrevocable and shall
specify the requested Purchase Price (which shall not be less than $10,000,000)
and date of purchase and, in the case of an Incremental Purchase to be funded by
any of the Financial Institutions, the requested Discount Rate and Tranche
Period.  Following receipt of a Purchase Notice, the Agent will promptly notify
each Company of such Purchase Notice after the Agent’s receipt thereof and the
Agent will identify the Companies that agree to make the purchase.  If any
Company declines to make a proposed purchase, Seller may cancel the Purchase
Notice as to all Purchasers or, in the absence of such a cancellation, the
Incremental Purchase of the Purchaser Interests, which such Company has declined
to purchase, will be made by such declining Company’s Related Financial
Institutions in accordance with the rest of this Section 1.2.  If the proposed
Incremental Purchase or any portion thereof is to be made by any of the
Financial Institutions, the Agent shall send notice of the proposed Incremental
Purchase to the applicable Financial Institutions concurrently by telecopier or
other electronic transmission specifying (i) the date of such Incremental
Purchase, which date must be at least one Business Day after such notice is
received by the applicable Financial Institutions, (ii) each Financial
Institution’s Pro Rata Share of the aggregate Purchase Price of the Purchaser
Interests the Financial Institutions in such Financial Institution’s Purchaser
Group are then purchasing and (iii) the requested Discount Rate and the
requested Tranche Period.  On the date of each Incremental Purchase, upon
satisfaction of the applicable conditions precedent set forth in Article VI and
the conditions set forth in this Section 1.2, the Companies and/or the Financial
Institutions, as applicable, shall deposit to the Facility Account, in
immediately available funds, no later than 12:00 noon (Chicago time), an amount
equal to (i) in the case of a Company that has agreed to make such Incremental
Purchase, such Company’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests of such Incremental Purchase or (ii) in the case of a
Financial Institution, such Financial Institution’s Pro Rata Share of the
aggregate Purchase Price of the Purchaser Interests the Financial Institutions
in such Financial Institution’s Purchaser Group are then purchasing.  Each
Financial Institution’s Commitment hereunder shall be limited to purchasing
Purchaser Interests that the Company in such Financial Institution’s Purchaser
Group has declined to purchase.  Each Financial Institution’s obligation shall
be several, such that the failure of any Financial Institution to make available
to Seller any funds in connection with any purchase shall not relieve any other
Financial Institution of its obligation, if any, hereunder to make funds
available on the date of such purchase, but no Financial Institution shall be
responsible for the failure of any other Financial Institution to make funds
available in connection with any purchase.

 

Section 1.3 Decreases.  Seller shall provide the Agent with prior written notice
in conformity with the Required Notice Period (a “Reduction Notice”) of any
proposed reduction of Aggregate Capital from Collections and the Agent will
promptly notify each Purchaser of such Reduction Notice after the Agent’s
receipt thereof.  Such Reduction Notice shall designate (i) the date (the
“Proposed Reduction Date”) upon which any such reduction of Aggregate Capital
shall occur (which date shall give effect to the applicable Required Notice
Period), and (ii) the amount of Aggregate Capital to be reduced which shall be
applied ratably to the Purchaser Interests of the Companies and the Financial
Institutions in accordance with the amount of Capital (if any) owing to the
Companies (ratably, based on their respective Pro Rata Shares), on the one hand,
and the amount of Capital (if any) owing to the Financial Institutions (ratably
to each Financial Institution, based on the ratio of such Financial
Institution’s Capital at such time to the aggregate Capital of all of the
Financial Institutions at such time), on the other hand (the “Aggregate
Reduction”).  Only one (1) Reduction Notice shall be outstanding at any
time.  Concurrently with any reduction of Aggregate Capital pursuant to this
Section, Seller shall pay to the applicable

Page 2

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Purchaser all Broken Funding Costs arising as a result of such reduction.  No
Aggregate Reduction will be made following the occurrence of the Amortization
Date without the consent of the Agent.

 

Section 1.4 Payment Requirements.  All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) shall be deemed to be received on the next
succeeding Business Day.  If such amounts are payable to a Purchaser, they shall
be paid to the Agent, for the account of such Purchaser, at 10 S Dearborn
Street, 16th Floor, Chicago, Illinois 60603 until otherwise notified by the
Agent, and the Agent agrees to remit any such amounts received to the applicable
Purchaser.  If such amounts are payable to the Agent, they shall be paid to the
Agent at 10 S Dearborn Street, 16th Floor, Chicago, Illinois 60603 until
otherwise notified by the Agent.  Upon notice to Seller, the Agent (on behalf of
itself and/or any Purchaser) may debit the Facility Account for all amounts due
and payable hereunder.  All computations of Yield, per annum fees or discount
calculated as part of any CP Costs, per annum fees hereunder and per annum fees
under the Fee Letters shall be made on the basis of a year of 360 days for the
actual number of days elapsed.  If any amount hereunder or under any other
Transaction Document shall be payable on a day which is not a Business Day, such
amount shall be payable on the next succeeding Business Day.

 

ARTICLE II
PAYMENTS AND COLLECTIONS

Section 2.1 Payments.  Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to the Agent or relevant Purchaser,
as applicable, when due, for the account of the Agent or the relevant Purchaser
or Purchasers on a full recourse basis, (i) such fees as set forth in the Fee
Letters (which fees collectively shall be sufficient to pay all fees owing to
the Financial Institutions), (ii) all CP Costs, (iii) all amounts payable as
Yield, (iv) all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof), (v)
all amounts required pursuant to Section 2.6, (vi) all amounts payable pursuant
to Article X, if any, (vii) all Servicer costs and expenses, including the
Servicing Fee, in connection with servicing, administering and collecting the
Receivables, (viii) all Broken Funding Costs and (ix) all Default Fees
(collectively, the “Obligations”).  If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid.  Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letters shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable
law.  If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to the Servicer for application in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers and the Agent.

 

Section 2.2 Collections Prior to Amortization.  Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the benefit of the Agent and the
Purchasers for the payment of any accrued and unpaid Aggregate Unpaids or for a
Reinvestment as provided in this Section 2.2.  If at any time any Collections
and/or Deemed Collections are received by the Servicer prior to the Amortization
Date, (i) the Servicer shall set aside the Termination Percentage (hereinafter
defined) of Collections evidenced by the Purchaser Interests of each Terminating
Financial Institution, shall set aside Collections to be used to effect any
Aggregate Reduction in accordance with Section 1.3 and shall set aside amounts
necessary to pay Obligations due on the next succeeding Settlement Date and (ii)
Seller hereby requests and the Purchasers (other than any Terminating Financial
Institutions) hereby agree to make, simultaneously with such receipt, a
reinvestment (each a “Reinvestment”) with that portion of the balance of each
and every Collection and Deemed Collection received by the Servicer that is part
of any Purchaser Interest (other than any Purchaser Interests of Terminating
Financial Institutions), such that after giving effect to such Reinvestment, the
amount of Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt (but giving effect to any ratable reduction thereof
pursuant to application of an Aggregate Reduction).  On each Settlement Date
prior to the occurrence of the Amortization Date, the Servicer shall remit to
the Agent’s or applicable Purchaser’s account the

Page 3

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

amounts set aside during the preceding Settlement Period that have not been
subject to a Reinvestment and apply such amounts (if not previously paid in
accordance with Section 2.1)  first, to reduce unpaid Obligations and second, to
reduce the Capital of all Purchaser Interests of Terminating Financial
Institutions, applied ratably to each Terminating Financial Institution
according to its respective Termination Percentage.  If such Capital and
Obligations shall be reduced to zero, any additional Collections received by the
Servicer (i) if applicable, shall be remitted to the Agent’s or applicable
Purchaser’s account no later than 11:00 a.m. (Chicago time) to the extent
required to fund any Aggregate Reduction on such Settlement Date and (ii) any
balance remaining thereafter shall be remitted from the Servicer to Seller on
such Settlement Date. Each Terminating Financial Institution shall be allocated
a ratable portion of Collections from the Liquidity Termination Date that such
Terminating Financial Institution did not consent to extend (as to such
Terminating Financial Institution, the “Liquidity Provider Termination Date”),
until such Terminating Financial Institution’s Capital shall be paid in
full.  This ratable portion shall be calculated on the Liquidity Provider
Termination Date of each Terminating Financial Institution as a percentage equal
to (i) Capital of such Terminating Financial Institution outstanding on its
Liquidity Provider Termination Date, divided by (ii) the Aggregate Capital
outstanding on such Liquidity Provider Termination Date (the “Termination
Percentage”).  Each Terminating Financial Institution’s Termination Percentage
shall remain constant prior to the Amortization Date.  On and after the
Amortization Date, each Termination Percentage shall be disregarded, and each
Terminating Financial Institution’s Capital shall be reduced ratably with all
Financial Institutions in accordance with Section 2.3.

 

Section 2.3 Collections Following Amortization.  On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount for the payment of any Aggregate Unpaids owed by Seller and
not previously paid by Seller in accordance with Section 2.1.  On and after the
Amortization Date, the Servicer shall, at any time upon the request from time to
time by (or pursuant to standing instructions from) the Agent (i) remit to the
Agent’s or applicable Purchaser’s account the amounts set aside pursuant to the
preceding sentence, and (ii) apply such amounts to reduce the Capital associated
with each such Purchaser Interest and any other Aggregate Unpaids.

 

Section 2.4 Application of Collections.  If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

 

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,

second, to the reimbursement of the Agent’s and the Purchasers’ costs of
collection and enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield,

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and

sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.



Page 4

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Section 2.5 Payment Rescission.  No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason.  Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Agent (for application to the Person or Persons who suffered such rescission,
return or refund) the full amount thereof, plus the Default Fee from the date of
any such rescission, return or refunding.

 

Section 2.6 Maximum Purchaser Interests.  In accordance with this Section 2.6,
Seller shall ensure that the Purchaser Interests of the Purchasers shall at no
time exceed in the aggregate 97% or, if the Purchaser Interest Condition is
existing at such time, 100%.  If as of the date of any Weekly Report or Monthly
Report the aggregate of the Purchaser Interests of the Purchasers exceeds 97%
or, if the Purchaser Interest Condition is existing at such time, 100%, Seller
shall pay to the Purchasers (ratably based on the ratio of each Purchaser’s
Capital at such time to the Aggregate Capital at such time) within one (1)
Business Day an amount to be applied to reduce the Aggregate Capital, such that
after giving effect to such payment the aggregate of the Purchaser Interests
equals or is less than 97% or, if the Purchaser Interest Condition is existing
at such time, 100%.  If at any time (other than as of the date of any Weekly
Report or Monthly Report) the aggregate of the Purchaser Interests of the
Purchasers exceeds 97% or, if the Purchaser Interest Condition is existing at
such time, 100%, Seller shall pay to the Purchasers (ratably based on the ratio
of each Purchaser’s Capital at such time to the Aggregate Capital at such time)
within five (5) Business Days an amount to be applied to reduce the Aggregate
Capital, such that after giving effect to such payment the aggregate of the
Purchaser Interests equals or is less than 97% or, if the Purchaser Interest
Condition is existing at such time, 100%; provided,  however, that Seller shall
not be obligated to make any such payment pursuant to this sentence in the
period commencing on the date of the closing of the sale of the Technology
Solutions business previously conducted by Originator to Tech Data Corporation
and ending on the date upon which Seller delivers the first Weekly Report or
Monthly Report, as the case may be, immediately following the Amendment Date.

 

Section 2.7 Repurchase Option.  In addition to Seller’s rights pursuant to
Section 1.3, Seller (so long as Seller is an Affiliate of the Servicer) shall
have the right (after providing written notice to the Agent (and upon receipt
thereof the Agent will forward such notice to each Purchaser) in accordance with
the Required Notice Period), at any time, to repurchase from the Purchasers all,
but not less than all, of the then outstanding Purchaser Interests.  The
purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds.  Such repurchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any Purchaser or the Agent.

 

Section 2.8 Release of Lock-Box Arrangements.  After all Aggregate Unpaids have
been reduced to zero, the Agent and Purchasers agree that the Collection Account
Agreements maintained pursuant to Section 7.1(j) hereof for the benefit of the
Purchasers shall be terminated and any amounts remaining in such accounts shall
be released to Seller, provided,  however, if any amounts paid to the Agent or
Purchaser are voided, limited or otherwise required to be disgorged by any
Purchaser in a bankruptcy, insolvency, reorganization or other proceeding, each
Seller Party hereby agrees to use its best efforts to reinstate such Lock-Box
arrangements and Collection Account Agreements, and hereby grants a power of
attorney (which shall be irrevocable and coupled with an interest) to the Agent
and hereby authorizes the Agent, on its behalf, to execute Lock-Box arrangements
and Collection Account Agreements in the event of any such reinstatement.

 

Section 2.9 Compliance with FATCA.  If a payment made to a Purchaser under the
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Purchaser were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Purchaser shall deliver to the Seller Parties and the Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Seller Parties or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Seller Parties or
the Agent as may be necessary for the Seller Parties and the Agent to comply
with their obligations under FATCA and to determine that such Purchaser has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  In the event that a Purchaser does not deliver
to the Seller Parties and the Agent the documentation prescribed by applicable
law or reasonably requested by the Seller Parties or the Agent, as required
under this Section 2.9, the Seller Parties and the Agent shall be authorized to
deduct from payments to be made to such

Page 5

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Purchaser amounts representing taxes payable by such Purchaser under FATCA, as
determined in the sole discretion of the Seller Parties or the Agent, and to
remit such amounts to the applicable governmental authorities.  For purposes of
this Section 2.9, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

ARTICLE III
COMPANY FUNDING

Section 3.1 CP Costs.  Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of the Companies for each day that any
Capital in respect of any such Purchaser Interest is outstanding.

 

Section 3.2 CP Costs Payments.  On each Settlement Date, Seller shall pay to
each Company an aggregate amount equal to all accrued and unpaid Company Costs
in respect of the Capital associated with all Purchaser Interests of such
Company for the immediately preceding Accrual Period in accordance with Article
II.

 

Section 3.3 Calculation of CP Costs.  On the fifth Business Day immediately
preceding each Settlement Date, each Company shall calculate the aggregate
amount of its Company Costs for the applicable Accrual Period and shall notify
the Agent of such aggregate amount.  Within two (2) Business Days of the Agent’s
receipt of notification of such Company Costs for all Companies, the Agent shall
calculate the aggregate amount of CP Costs due and payable on the applicable
Settlement Date and shall notify Seller of the aggregate amount of the CP Costs
due and payable on the applicable Settlement Date and shall notify Seller of the
aggregate amount of the Company Costs due and payable on such Settlement Date to
each Company.

 

ARTICLE IV
FINANCIAL INSTITUTION FUNDING

Section 4.1 Financial Institution Funding.  Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Alternative Base Rate in accordance with the
terms and conditions hereof.  Until Seller gives notice to the Agent of a change
in the rate applicable to the Discount Rate in accordance with Section 4.4, the
initial Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to the terms and conditions hereof shall be the
Alternative Base Rate.  If any Purchaser Interest of any Company is assigned or
transferred to, or funded by, any Funding Source of such Company pursuant to any
Funding Agreement or to or by any other Person, each such Purchaser Interest so
assigned, transferred or funded shall each be deemed to have a new Tranche
Period commencing on the date of any such transfer or funding and shall accrue
Yield for each day during its Tranche Period at either the LIBO Rate or the
Alternative Base Rate in accordance with the terms and conditions hereof as if
each such Purchaser Interest was held by a Financial Institution, and with
respect to each such Purchaser Interest, the assignee or transferee thereof or
lender with respect thereto shall be deemed to be a Financial Institution in the
transferring Company’s Purchaser Group solely for the purposes of Sections
4.1, 4.2,  4.3,  4.4 and 4.5.    Notwithstanding the foregoing, any Financial
Institution that is also a Company shall continue to receive CP Costs and
Company Costs in accordance with Article III rather than Yield at the Discount
Rate in accordance with this Article IV; provided, that, for Chariot Funding
LLC, the foregoing will only apply to those Purchaser Interests of Chariot
Funding LLC that are funded by the issuance of Commercial Paper.

 

Section 4.2 Yield Payments.  On the Settlement Date for each Purchaser Interest
of each Financial Institution, Seller shall pay to each Financial Institution an
aggregate amount equal to all accrued and unpaid Yield for the entire Tranche
Period of each Purchaser Interest funded by such Financial Institution.  On the
fifth Business Day immediately preceding the Settlement Date for each Purchaser
Interest of the Financial Institutions, each Financial Institution shall
calculate the aggregate amount of accrued and unpaid Yield for the entire
Tranche Period of each Purchaser Interest funded by such Financial Institution
and shall notify the Agent of such aggregate amount.  Within two Business Days
of the Agent’s receipt of notification of such applicable Yield

Page 6

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

for all Financial Institutions, the Agent shall calculate the aggregate amount
of Yield due and payable on the applicable Settlement Date and shall notify
Seller of the aggregate amount of Yield due and payable on such Settlement Date
to each Financial Institution.

 

Section 4.3 Selection and Continuation of Tranche Periods.

 

(a) With consultation from (and approval by) the applicable Financial
Institution, Seller shall from time to time request Tranche Periods for the
Purchaser Interests of the Financial Institutions, provided that, if at any time
the Financial Institutions shall have a Purchaser Interest, Seller shall always
request Tranche Periods such that at least one Tranche Period shall end on the
date specified in clause (A) of the definition of Settlement Date.

(b) Seller or the applicable Financial Institution, upon notice to and consent
by the other received at least three (3) Business Days prior to the end of a
Tranche Period (the “Terminating Tranche”) for any Purchaser Interest, may,
effective on the last day of the Terminating Tranche:  (i) divide any such
Purchaser Interest into multiple Purchaser Interests by subdividing the
associated Capital for such Purchaser Interest into smaller amounts of Capital,
(ii) combine any such Purchaser Interest with one or more other Purchaser
Interests that have a Terminating Tranche ending on the same day as such
Terminating Tranche by combining the associated Capital for such Purchaser
Interests or (iii) combine any such Purchaser Interest with a new Purchaser
Interest to be purchased on the day such Terminating Tranche ends by combining
the associated Capital for such Purchaser Interests; provided that in no event
may a Purchaser Interest of any Purchaser be combined with a Purchaser Interest
of any other Purchaser.

Section 4.4 Financial Institution Discount Rates.  Seller may select the LIBO
Rate or the Alternative Base Rate for each Purchaser Interest of the Financial
Institutions.  Seller shall by 11:00 a.m. (Chicago time):  (i) at least three
(3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Alternative Base Rate is being requested as a
new Discount Rate, give the applicable Financial Institution irrevocable notice
of the new Discount Rate for the Purchaser Interest associated with such
Terminating Tranche.  Until Seller gives notice to the applicable Financial
Institution (or Funding Source) of another Discount Rate, the initial Discount
Rate for any Purchaser Interest transferred to the Financial Institutions
pursuant to the terms and conditions hereof (or assigned or transferred to, or
funded by, any Funding Source pursuant to any Funding Agreement or to or by any
other Person) shall be the Alternative Base Rate.

 

Section 4.5 Suspension of the LIBO Rate.  If any Financial Institution notifies
the Agent that it has determined that funding its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate would violate any applicable law,
rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Purchaser Interests at the LIBO Rate are
not available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at the LIBO Rate, then the Agent
shall suspend the availability of the LIBO Rate for the Financial Institutions
in such Financial Institution’s Purchaser Group and require Seller to select the
Alternative Base Rate for any Purchaser Interest funded by the Financial
Institutions in such Financial Institution’s Purchaser Group accruing Yield at
the LIBO Rate.

 

Section 4.6 Extension of Liquidity Termination Date.

 

(a) Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to the
Agent (each such notice an “Extension Notice”) at least sixty (60) days prior to
the Liquidity Termination Date then in effect.  After the Agent’s receipt of any
Extension Notice, the Agent shall promptly advise each Financial Institution of
such Extension Notice.  Each Financial Institution may, in its sole discretion,
by a revocable notice (a “Consent Notice”) given to the Agent on or prior to the
30th day prior to the Liquidity Termination Date then in effect (such period
from the date of the Extension Notice to such 30th day being referred to herein
as the “Consent Period”), consent to such extension of such Liquidity
Termination Date; provided,  however, that, except as provided in Section
4.6(b), such extension shall not be effective with respect to any of the
Financial Institutions if any one or more Financial Institutions:  (i) notifies

Page 7

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

the Agent during the Consent Period that such Financial Institution either does
not wish to consent to such extension or wishes to revoke its prior Consent
Notice or (ii) fails to respond to the Agent within the Consent Period (each
Financial Institution that does not wish to consent to such extension or wishes
to revoke its prior Consent Notice or fails to respond to the Agent within the
Consent Period is herein referred to as a “Non-Renewing Financial
Institution”).  If none of the events described in the foregoing clauses (i) or
(ii) occurs during the Consent Period and all Consent Notices have been
received, then, the Liquidity Termination Date shall be irrevocably extended
until the date that is 364 days after the Liquidity Termination Date then in
effect.  The Agent shall promptly notify Seller of any Consent Notice or other
notice received by the Agent pursuant to this Section 4.6(a).

(b) Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Non-Renewing Financial Institution or that the Liquidity Termination Date has
not been extended, one or more of the Financial Institutions (including any
Non-Renewing Financial Institution) may proffer to the Agent and the Company in
such Non-Renewing Financial Institution’s Purchaser Group the names of one or
more institutions meeting the criteria set forth in Section 12.1(b)(i) that are
willing to accept assignments of and assume the rights and obligations under
this Agreement and the other applicable Transaction Documents of the
Non-Renewing Financial Institution.  Provided the proffered name(s) are
acceptable to the Agent and the Company in such Non-Renewing Financial
Institution’s Purchaser Group, the Agent shall notify the remaining Financial
Institutions of such fact, and the then existing Liquidity Termination Date
shall be extended for an additional 364 days upon satisfaction of the conditions
for an assignment in accordance with Section 12.1 and the Commitment of each
Non-Renewing Financial Institution shall be reduced to zero.  If the rights and
obligations under this Agreement and the other applicable Transaction Documents
of each Non-Renewing Financial Institution are not assigned as contemplated by
this Section 4.6(b) (each such Non-Renewing Financial Institution whose rights
and obligations under this Agreement and the other applicable Transaction
Documents are not so assigned is herein referred to as a “Terminating Financial
Institution”) and at least one Financial Institution is not a Non-Renewing
Financial Institution, the then existing Liquidity Termination Date shall be
extended for an additional 364 days; provided,  however, that (i) the Purchase
Limit shall be reduced on the Liquidity Provider Termination Date applicable to
each Terminating Financial Institution by an aggregate amount equal to the
Terminating Commitment Availability of each Terminating Financial Institution as
of such date and shall thereafter continue to be reduced by amounts equal to any
reduction in the Capital of any Terminating Financial Institution (after
application of Collections pursuant to Sections 2.2 and 2.3), (ii) the Company
Purchase Limit of each Company shall be reduced by the aggregate amount of the
Terminating Commitment Amount of each Terminating Financial Institution in such
Company’s Purchaser Group and (iii) the Commitment of each Terminating Financial
Institution shall be reduced to zero on the Liquidity Provider Termination Date
applicable to such Terminating Financial Institution.  Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Collections thereto pursuant to Sections 2.2
and 2.3) all rights and obligations of such Terminating Financial Institution
hereunder shall be terminated and such Terminating Financial Institution shall
no longer be a “Financial Institution”;  provided,  however, that the provisions
of Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.

(c) Any requested extension may be approved or disapproved by a Financial
Institution in its sole discretion.  In the event that the Commitments are not
extended in accordance with the provisions of this Section 4.6, the Commitment
of each Financial Institution shall be reduced to zero on the Liquidity
Termination Date.  Upon reduction to zero of the Commitment of a Financial
Institution and upon reduction to zero of the Capital of all of the Purchaser
Interests of such Financial Institution all rights and obligations of such
Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”;  provided,  however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of The Seller Parties.  Each Seller
Party hereby represents and warrants to the Agent and the Purchasers, as to
itself (and not as to any other Seller Party), as of the Amendment Date and as
of the date of each Incremental Purchase and the date of each Reinvestment that:

 



Page 8

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(a) Corporate Existence and Power.  Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.  Such Seller Party is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is
conducted, except where the failure of the Servicer to so qualify or so hold
could not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part.  This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.

(c) No Conflict.  The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

(d) Governmental Authorization.  Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits.  There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, except for actions, suits or proceedings (i) that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (ii) that have been publicly disclosed in any periodic report or other
filing made by such Seller Party pursuant to, and in full conformity with the
requirements of, the Securities Exchange Act of 1934, as amended.  In addition
to the foregoing, there are no actions, suits or proceedings pending, or to the
best of such Seller Party’s knowledge, threatened against or affecting the
Receivables, the Related Security or any Transaction Document, in or before any
court, arbitration or other body.  Such Seller Party is not in default with
respect to any order of any court, arbitrator or governmental body.

(f) Binding Effect.  This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information.  All information heretofore furnished by such
Seller Party or any of its Affiliates to the Agent or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or the Purchasers will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

(h) Use of Proceeds.  No proceeds of any purchase hereunder will be used by the
Seller Parties (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the

Page 9

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Board of Governors of the Federal Reserve System from time to time or (ii) to
acquire any security in any transaction which is subject to Section 12, 13 or 14
of the Securities Exchange Act of 1934, as amended.

(i) Good Title.  Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents.  There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

(j) Perfection.  This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in all of Seller’s right, title and interest in,
to and under each Receivable existing or hereafter arising and in the Related
Security and Collections with respect thereto, free and clear of any Adverse
Claim, except as created by the Transaction Documents.  There have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (on behalf of the Purchasers) ownership or security
interest in the Receivables, the Related Security and the Collections.

(k) Jurisdiction of Organization and Locations of Records.  The jurisdiction of
organization of such Seller Party and the offices where it keeps all of its
Records are located at the address(es) listed on Exhibit III or such other
locations of which the Agent has been notified in accordance with Section 7.2(a)
in jurisdictions where all action required by Section 7.1(h) and/or Section
13.4(a) has been taken and completed.  Seller’s organizational number assigned
to it by its jurisdiction of organization and Seller’s Federal Employer
Identification Number are correctly set forth on Exhibit III.  Seller has not
changed its corporate structure or its jurisdiction of organization since the
Initial Closing Date except in accordance with Section 7.2(a).  Seller is a
Delaware corporation and is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in the State of Delaware).  Servicer is a New
York corporation and is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in the State of New York).

(l) Collections.  The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed.  The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV.  Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any Lock-Box or Collection Account, or the right to
take dominion and control or “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event.  Seller has
taken all steps necessary to ensure that the Agent has “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) over all
its Collection Accounts and Lock-Boxes.

(m) Material Adverse Effect.  (i) The initial Servicer represents and warrants
that since July 2, 2016, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since July 2, 2016, no event has occurred that would have a material adverse
effect on (A) the financial condition or operations of Seller, (B) the ability
of Seller to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

(n) Names.  In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.

(o) Ownership of Seller.  Originator owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim.  Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.



Page 10

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(p) Not an Investment Company.  Such Seller Party is not, and is not controlled
by, an “investment company” registered or required to be registered under the
U.S. Investment Company Act of 1940, as amended (the “Investment Company Act”),
and is not a “covered fund” under Section 13 of the U.S. Bank Holding Company
Act of 1956, as amended, and the applicable rules and regulations thereunder
(the “Volcker Rule”).  In determining that it is not a “covered fund” under the
Volcker Rule, although other exemptions or exclusions under the Investment
Company Act may apply, Seller relies on the exemption from the definition of
“investment company” set forth in Section 3(c)(5) of the Investment Company Act
and does not rely solely on the exemption from the definition of “investment
company” set forth in Section 3(c)(1) and/or 3(c)(7) of the Investment Company
Act.

(q) Compliance with Law.  Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse
Effect.  Seller represents that each Receivable, together with the Contract
related thereto, does not contravene any laws, rules or regulations applicable
thereto (including,  without limitation, laws, rules and regulations relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), and no part of such
Contract is in violation of any such law, rule or regulation.

(r) Compliance with Credit and Collection Policy.  Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to the
Credit and Collection Policy, except as permitted in accordance with Section
7.2(c) and except such material change as to which the Agent has been notified
in accordance with Section 7.1(a)(vii).

(s) Payments to Originator.  Seller represents that with respect to each
Receivable transferred to Seller under the Receivables Sale Agreement, Seller
has given reasonably equivalent value to Originator in consideration therefor
and such transfer was not made for or on account of an antecedent debt.  Seller
represents that no transfer by Originator of any Receivable under the
Receivables Sale Agreement is or may be voidable under any section of the
Federal Bankruptcy Code.

(t) Enforceability of Contracts.  Seller represents that each Contract with
respect to each Receivable is effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Receivable created thereunder and any accrued interest thereon,
if any, enforceable against the Obligor in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(u) Eligible Receivables.  Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under
the Receivables Sale Agreement was an Eligible Receivable on such purchase date.

(v) Aggregate Capital.  Seller has determined that, immediately after giving
effect to each purchase hereunder, the Aggregate Capital is no greater than 97%
or, if the Purchaser Interest Condition is existing immediately before and after
giving effect to such purchase, 100% of the amount equal to (i) the Net
Receivables Balance, minus (ii) the Aggregate Reserves.

(w) Accounting.  The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis of the sale of Receivables by
Originator to Seller.

(x) Anti-Corruption Laws and Sanctions.  Neither the Seller Parties, nor any of
their respective Subsidiaries, nor, to the knowledge of the Seller Parties or
their respective Subsidiaries, any director, officer, employee, agent, affiliate
or representative of the Seller Parties or their respective Subsidiaries, is an
individual or entity that is (i) currently the subject or target of any
Sanctions or (ii) located, organized or resident in any country or territory to
the extent that such country or territory itself is the subject of any
country-wide Sanction.



Page 11

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Section 5.2 Financial Institution Representations and Warranties.  Each
Financial Institution hereby represents and warrants to the Agent and the
Company in such Financial Institution’s Purchaser Group that:

 

(a) Existence and Power.  Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

(b) No Conflict.  The execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or by which any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets.  This Agreement has been duly authorized, executed and delivered
by such Financial Institution.

(c) Governmental Authorization.  No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder,
except that has already been received.

(d) Binding Effect.  This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

ARTICLE VI
CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to Amendment and Restatement.  The
effectiveness of this amendment and restatement is subject to the conditions
precedent that (a) the Agent and the Amendment Date Financial Institutions and
their respective auditors shall have completed a due diligence review
satisfactory to the Agent and the Amendment Date Financial Institutions of
Originator’s operating locations, (b) the Purchasers shall have obtained
approval of the transactions contemplated hereby by their respective credit
committees, (c) the Agent,  the Amendment Date Financial Institutions and the
Amendment Date Companies shall have received on or before the Amendment Date
those documents listed on Schedule B, (d) the Agent and the Purchasers shall
have received all fees and expenses required to be paid on or prior to the
Amendment Date pursuant to the terms of this Agreement and the Fee Letters and
(e) the Servicer, Seller and Originator shall have identified in their general
ledger a legend satisfactory to the Agent describing the sale of the Receivables
to Seller and the purchase of the Purchaser Interests hereunder.

 

Section 6.2 Conditions Precedent to All Purchases and Reinvestments.  Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) the Servicer shall have delivered to the Agent on or prior to
the date of such purchase, in form and substance satisfactory to the Agent, all
Monthly Reports and Weekly Reports as and when due under Section 8.5 and (ii)
upon the Agent’s request, the Servicer shall have delivered to the Agent at
least three (3) days prior to such purchase or Reinvestment an interim report
showing the amount of Eligible Receivables only; (b) the Facility Termination
Date shall not have occurred; (c) the Agent shall have received such other
approvals, opinions or documents as it may reasonably request; and (d) on the
date of each such Incremental Purchase or Reinvestment, the following statements
shall be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):

 



Page 12

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(i)the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;

(ii)no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

(iii)the Aggregate Capital does not exceed the Purchase Limit and, in the case
of an Incremental Purchase, the aggregate Purchaser Interests do not exceed 97%
or, if the Purchaser Interest Condition is existing on such date, 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

ARTICLE VII
COVENANTS

Section 7.1 Affirmative Covenants of The Seller Parties.  Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself (and not as to any other Seller Party), as set forth
below:

 

(a) Financial Reporting.  Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent (and
upon receipt thereof the Agent will forward the same to each Company or its
designee):

(i) Annual Reporting.  Within 120 days after the close of each of its respective
fiscal years, audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Avnet, and its Subsidiaries, for such fiscal year
certified in a manner acceptable to the Agent by independent public accountants
of recognized national standing.

(ii) Quarterly Reporting.  Within sixty (60) days after the close of the first
three (3) quarterly periods of each of its respective fiscal years, consolidated
balance sheets of Avnet, and its Subsidiaries, as at the close of each such
period and statements of income and retained earnings and a statement of cash
flows for Avnet, and its Subsidiaries, for the period from the beginning of such
fiscal year to the end of such quarter, all certified subject to year-end audit
adjustments, as to fairness of presentation, GAAP, and consistency, by its chief
financial officer, chief accounting officer or treasurer.

(iii) Compliance Certificate.  Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv) Shareholders Statements and Reports.  Promptly upon the furnishing thereof
to the shareholders of Servicer copies of all financial statements, reports and
proxy statements so furnished.



Page 13

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(v) S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Originator or any of its Subsidiaries files with the Securities and
Exchange Commission.

(vi) Copies of Notices.  Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, copies of the same.

(vii) Change in Credit and Collection Policy.  At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s and each Purchaser’s consent
thereto, provided that such consent shall not be unreasonably withheld.

(viii) Other Information.  Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent
and the Purchasers under or as contemplated by this Agreement.

To the extent any documents required to be delivered pursuant to Section
7.1(a)(i), (ii), (iv) or (v) are documents included in materials otherwise filed
with the Securities and Exchange Commission, such documents may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which (i) Avnet posts such documents, or provides a link thereto on
its corporate website on the Internet; or (ii) such documents are posted on
Avnet’s behalf on an Internet or intranet website, if any, to which the Agent
has access (whether a commercial, third-party website or whether sponsored by
the Agent); provided that the Seller Parties shall deliver paper copies of such
documents to the Agent upon the Agent’s written request for such documents until
the Agent delivers a written request to cease delivering paper copies.  The
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Seller Parties with any such request for delivery.

(b) Notices.  Such Seller Party will notify the Agent (and upon receipt thereof
the Agent will forward such notice to each Company or its designee) in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Amortization Events or Potential Amortization Events.  The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings.  (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $25,000,000 and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer, which,
individually or in the aggregate, if adversely determined, would reasonably be
expected to result in a judgment in excess of $50,000,000; and (B) the entry of
any judgment or decree or the institution of any litigation, arbitration
proceeding or governmental proceeding against Seller.

(iii) Material Adverse Effect.  The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.



Page 14

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(iv) Termination Date.  The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.

(v) Defaults Under Other Agreements.  The occurrence of a default, an event of
default or other event permitting or requiring acceleration under any other
financing arrangement pursuant to which such Seller Party is a debtor or an
obligor.

(vi) Downgrade of Originator.  Any downgrade in the rating of any Indebtedness
of Originator by S&P or by Moody’s, setting forth the Indebtedness affected and
the nature of such change.

(vii) Appointment of Independent Director.   The decision to appoint a new
director of Seller as the “Independent Director” for purposes of this Agreement,
such notice to be issued not less than ten (10) days prior to the effective date
of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”

(c) Compliance with Laws and Preservation of Corporate Existence.  Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.  Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure of the Servicer to so qualify or to maintain such
qualification could not reasonably be expected to have a Material Adverse
Effect.

(d) Audits.  Such Seller Party will furnish to the Agent (and upon receipt
thereof the Agent will forward the same to each Company or its designee) from
time to time such information with respect to it and the Receivables as the
Agent or the Required Purchasers may reasonably request.  Such Seller Party
will, from time to time during regular business hours as requested by the Agent
upon reasonable notice and at the sole cost of such Seller Party, permit the
Agent, or its agents or representatives, (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Seller
Party relating to the Receivables and the Related Security, including,  without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Seller Party for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to such Seller Party’s
financial condition or the Receivables and the Related Security or any Seller
Party’s performance under any of the Transaction Documents or any Seller Party’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will maintain and implement administrative and operating
procedures (including,  without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including,  without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable).  The Servicer will give the Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

(ii) Such Seller Party will (A) continue to identify in its general ledger a
legend, reasonably acceptable by the Agent, describing the Purchaser Interests
and (B) upon the request of the Agent (x) mark each Contract with a legend
describing the Purchaser Interests and (y) deliver to the Agent all Contracts
(including,  without limitation, all multiple originals of any such Contract)
relating to the Receivables.



Page 15

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(f) Compliance with Contracts and Credit and Collection Policy.  Seller will
timely and fully (i) perform and comply with all provisions, covenants and other
promises, if any, required to be observed by it under the Contracts related to
the Receivables, and (ii) comply in all respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.

(g) Performance and Enforcement of Receivables Sale Agreement.  Seller will, and
will require Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement.  Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as the
Agent may from time to time reasonably request, including,  without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement.

(h) Ownership.  Seller will (or will cause Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent and the Purchasers (including,  without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Seller therein as the Agent may reasonably request), and (ii)
establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
such Receivables, Related Security and Collections to the full extent
contemplated herein, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent for the benefit of the Purchasers (including,
 without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Purchasers as the Agent may reasonably request).

(i) Purchasers’ Reliance.  Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from Originator.  Therefore, during
the term of this Agreement, Seller shall take all reasonable steps, including,
 without limitation, all steps that the Agent or any Purchaser may from time to
time reasonably request, to maintain Seller’s identity as a separate legal
entity and to make it manifest to third parties that Seller is an entity with
assets and liabilities distinct from those of Originator and any Affiliates
thereof and not just a division of Originator or any such Affiliate.  Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
Originator  (including,  without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller’s employees);

(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Originator or any Affiliate thereof, allocate
the compensation of such employee, consultant or agent between Seller and
Originator or such Affiliate, as applicable, on a basis that reflects the
services rendered to Seller and Originator or such Affiliate, as applicable;

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of Originator, Seller shall lease such
office at a fair market rent;



Page 16

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with Originator, the Servicer and any Affiliate
thereof (including,  without limitation, any delegation of its obligations
hereunder as Servicer) strictly on an arm’s-length basis, allocate all overhead
expenses (including,  without limitation, telephone and other utility charges)
for items shared between Seller and Originator or any Affiliate thereof on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;

(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;

(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

(H) maintain Seller’s books and records separate from those of Originator and
any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of Originator or any Affiliate thereof;

(I) prepare its financial statements separately from those of Originator and
insure that any consolidated financial statements of Originator or any Affiliate
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party;

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(L) operate its business and activities such that:  it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to Originator thereunder for the purchase of
Receivables from Originator under the Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;

(M) maintain its corporate charter in conformity with this Agreement, such that
(1) it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms

Page 17

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

or provisions of any of the Transaction Documents, including, without
limitation, Section 7.1(i) of this Agreement; and (2) its corporate charter, at
all times that this Agreement is in effect, provides for not less than ten (10)
days’ prior written notice to the Agent of the replacement or appointment of any
director that is to serve as an Independent Director for purposes of this
Agreement and the condition precedent to giving effect to such replacement or
appointment that Seller certify that the designated Person satisfied the
criteria set forth in the definition herein of “Independent Director” and the
Agent’s written acknowledgement that in its reasonable judgment the designated
Person satisfies the criteria set forth in the definition herein of “Independent
Director;”

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agent and the Required Purchasers;

(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Covington & Burling
LLP, as counsel for Seller, in connection with this Agreement and relating to
true sale and substantive consolidation issues  with respect to Originator and
Seller, and in the certificates accompanying such opinion, remain true and
correct in all material respects at all times.

(j) Collections.  Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to Receivables are remitted directly to Seller or
any Affiliate of Seller, Seller will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, Seller will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of the Agent
and the Purchasers.  Seller will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement) of each Lock-Box and Collection
Account and shall not grant the right to take dominion and control or establish
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of any Lock-Box or Collection Account at a future time or upon
the occurrence of a future event to any Person, except to the Agent as
contemplated by this Agreement.  With respect to any Lock-Box or Collection
Account, Seller shall take all steps necessary to ensure that the Agent has
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) over such Lock-Box or Collection Account.  So long as no
Amortization Event or Potential Amortization Event shall have occurred and be
continuing, the Servicer will be permitted to transfer proceeds from a Lock-Box
or Collection Account to another account of Servicer, provided that at all times
Servicer will hold such payments or, if applicable, will cause such payments to
be held in trust for the exclusive benefit of the Agent and the Purchasers
subject to application pursuant to Sections 2.2 and 2.3 hereof.

(k) Taxes.  Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing.  Seller will pay when due

Page 18

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

any taxes payable in connection with the Receivables, exclusive of taxes on or
measured by income or gross receipts of any Company, the Agent or any Financial
Institution.

(l) Insurance.  Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such liability insurance as Seller shall deem
appropriate in its good faith business judgment.  The Agent, for the benefit of
the Purchasers, shall be named as an additional insured with respect to all such
liability insurance maintained by Seller.  Seller will pay or cause to be paid,
the premiums therefor and deliver to the Agent evidence satisfactory to the
Agent of such insurance coverage.  Copies of each policy shall be furnished to
the Agent and any Purchaser in certificated form upon the Agent’s or such
Purchaser’s request.  The foregoing requirements shall not be construed to
negate, reduce or modify, and are in addition to, Seller’s obligations
hereunder.

(m) Payment to Originator.  With respect to any Receivable purchased by Seller
from Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including,  without
limitation, the terms relating to the amount and timing of payments to be made
to Originator in respect of the purchase price for such Receivable.

(n) Segregation of Other Servicer Collected Funds.  The Servicer shall, within
six (6) days of the date any Other Servicer Collected Funds are deposited,
credited or funded to any Collection Account, (i) specifically identify all such
Other Servicer Collected Funds and (ii) cause all Other Servicer Collected Funds
to be transferred from the applicable Collection Account.

(o) Elimination of Other Servicer Collected Funds.  Subject to Section 7.1(n),
each Seller Party shall use all reasonable efforts to prevent all Other Servicer
Collected Funds from being deposited, credited or otherwise funded to, any and
all Collection Accounts.

(p) General Ledger and Certain Receivables.  Such Seller Party shall maintain
its consolidated general accounting ledger such that all indebtedness and other
obligations owed to Originator or in which Originator has a security interest or
other interest arising in connection with the sale of merchandise or the
rendering of services by Originator and sold to Seller are recorded as part of
general ledger category “company code 0100” or “company code US10”;
 provided however, that from and after December 28, 2010 indebtedness or other
obligations owed to Originator or in which Originator has a security interest or
other interest arising in connection with the sale of merchandise or the
rendering of services by the business previously conducted by businesses
acquired by Originator in an Excluded Acquisition shall not be recorded as part
of general ledger category “company code 0100” or “company code US10” until such
time, if any, as such indebtedness or other obligations are originated, serviced
and collected in a manner substantially similar to the Receivables.

(q) Anti-Corruption Laws and Sanctions.  Each Seller Party will maintain in
effect and enforce policies and procedures designed to ensure compliance by it
and its directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 7.2 Negative Covenants of The Seller Parties.  Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself (and not as to any other Seller Party), that:

 

(a) Name Change, Jurisdiction of Organization, Corporate Structure, Offices and
Records.  Such Seller Party will not change its name, identity, jurisdiction of
organization or corporate structure (within the meaning of Sections 9-503 and/or
9-507 of the UCC of all applicable jurisdictions) or relocate any office where
Records are kept unless it shall have:  (i) given the Agent at least forty-five
(45) days’ prior written notice thereof and (ii) delivered to the Agent all
financing statements, instruments and other documents requested by the Agent in
connection with such change or relocation.

(b) Change in Payment Instructions to Obligors.  Except as may be required by
the Agent pursuant to Section 8.2(b), such Seller Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written

Page 19

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box; provided,  however, that the Servicer may make changes in instructions
to Obligors regarding payments if such new instructions require such Obligors to
make payments to another existing Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy.  Such Seller
Party will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables.  Except as provided in Section 8.2(d),
the Servicer will not extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.

(d) Sales, Liens.  Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including,  without
limitation, the filing of any financing statement) or with respect to, any of
its Receivables, Related Security or Collections, or upon or with respect to any
Contract under which any of its Receivables arise, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the Agent and
the Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agent and the Purchasers in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or Originator.

(e) Aggregate Capital.  Other than in compliance with Section 2.6, at no time
prior to the Amortization Date shall Seller permit the Aggregate Capital to be
greater than 97% or, if the Purchaser Interest Condition is existing at such
time, 100% of the amount equal to (i) the Net Receivables Balance, minus (ii)
the Aggregate Reserves.

(f) Termination Date Determination.  Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Originator in respect thereof, without the prior written consent of the
Agent, except with respect to the occurrence of such Termination Date arising
pursuant to Section 5.1(d) of the Receivables Sale Agreement.

(g) Restricted Junior Payments.  From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

(h) Anti-Corruption Laws and Sanctions.  Seller shall not, directly or
indirectly, sell any Purchaser Interest, and it will not knowingly use or
procure for the use of Seller, Avnet or any of Avnet’s Subsidiaries, the
proceeds of the sale of any Purchaser Interest to fund any activities of or
business with any individual or entity, or in any Sanctioned Country, that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity of Sanctions. 
Seller shall not, directly or indirectly, knowingly use or procure for the use
of Seller, Avnet or any of Avnet’s Subsidiaries, the proceeds of the sale of any
Purchaser Interest for any purpose which would breach Anti-Corruption Laws.

ARTICLE VIII
ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.   The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 8.1.  Avnet is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms of this Agreement.  The Agent (on behalf
of the Purchasers) may, and at the direction of the Required Purchasers shall,
at any time after the occurrence of any Amortization Event, designate as
Servicer any Person to succeed Avnet or any successor Servicer.

 

(a) Without the prior written consent of the Agent and the Required Purchasers,
Avnet shall not be permitted to delegate any of its duties or responsibilities
as Servicer to any Person other than (i)

Page 20

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Seller and (ii) with respect to certain Charged-Off Receivables, outside
collection agencies or law firms, taking action in connection with collection
activities, in accordance with its customary practices.  Seller shall not be
permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by Avnet.  If at any time the
Agent shall designate as Servicer any Person other than Avnet, all duties and
responsibilities theretofore delegated by Avnet to Seller may, at the discretion
of the Agent, be terminated forthwith on notice given by the Agent to Avnet and
to Seller.

(b) Notwithstanding the foregoing subsection (b), (i) Avnet shall be and remain
primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder (unless
a successor servicer has been designated by the Agent pursuant to Section 8.1
hereof) and (ii) the Agent and the Purchasers shall be entitled to deal
exclusively with Avnet in matters relating to the discharge by the Servicer of
its duties and responsibilities hereunder.  The Agent and the Purchasers shall
not be required to give notice, demand or other communication to any Person
other than Avnet in order for communication to the Servicer and its sub-servicer
or other delegate with respect thereto to be accomplished.  Avnet, at all times
that it is the Servicer, shall be responsible for providing any sub-servicer or
other delegate of the Servicer with any notice given to the Servicer under this
Agreement.

Section 8.2 Duties of Servicer.   The Servicer shall take or cause to be taken
all such actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. 

 

(a) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account.  The Servicer shall ensure that at all relevant
times a Collection Account Agreement has been entered into and is in effect with
each bank at which a Collection Account has been established.  In the case of
any remittances received in any Lock-Box or Collection Account that shall have
been identified, to the satisfaction of the Servicer, to not constitute
Collections or other proceeds of the Receivables or the Related Security, the
Servicer shall promptly remit such items to the Person identified to it as being
the owner of such remittances.  From and after the date the Agent delivers to
any Collection Bank a Collection Notice pursuant to Section 8.3, the Agent may
request that the Servicer, and the Servicer thereupon promptly shall instruct
all Obligors with respect to the Receivables to, remit all payments thereon to a
new depositary account specified by the Agent and, at all times thereafter,
Seller and the Servicer shall not deposit or otherwise credit, and shall not
permit any other Person to deposit or otherwise credit to such new depositary
account any cash or payment item other than Collections.  The Agent shall notify
each Financial Institution of such new depositary account.

(b) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II.  The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II.  The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II.  If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

(c) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided,  however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent or the Purchasers under this
Agreement.  Notwithstanding anything to the contrary contained herein, the Agent
shall have the right, in its sole discretion, to direct the Servicer to take all
actions that a reasonable business person, exercising prudent business judgment,
would undertake to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.

(d) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or

Page 21

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

desirable to collect the Receivables and shall, as soon as practicable upon
demand of the Agent, deliver or make available to the Agent all such Records, at
a place selected by the Agent.  The Servicer shall, as soon as practicable
following receipt thereof turn over to Seller any cash collections or other cash
proceeds received with respect to Indebtedness owed to Seller not constituting
Receivables.  The Servicer shall, from time to time at the request of any
Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

(e) Any payment by an Obligor in connection with any Receivables in respect of
any indebtedness owed by it to Originator or Seller shall, except as otherwise
specified by such Obligor or otherwise required by contract or law and unless
otherwise instructed by the Agent, be applied as a Collection of any Receivable
of such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

Section 8.3 Collection Notices.  The Agent is authorized at any time after the
occurrence of any Amortization Event to date and to deliver to the Collection
Banks the Collection Notices.  The Agent agrees to notify Seller promptly after
the delivery of such Collection Notices to the Collection Banks.  Seller hereby
transfers to the Agent for the benefit of the Purchasers, effective when the
Agent delivers such notice, the dominion and control and “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of each
Lock-Box, each Collection Account and the amounts on deposit therein.  In case
any authorized signatory of Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force.  Seller hereby authorizes the Agent, and agrees that the
Agent shall be entitled to (i) endorse Seller’s name on checks and other
instruments representing Collections, (ii) enforce the Receivables, the related
Contracts and the Related Security and (iii) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the Agent
rather than Seller.  The Agent agrees that after delivery of a Collection
Notice, the Collection Banks may continue to provide or otherwise make available
to Seller and the Servicer copies of all correspondence or other mail which will
be sent directly to the Agent subsequent to the delivery of such Collection
Notice pursuant to the Collection Account Agreements. 

 

Section 8.4 Responsibilities of Seller.  Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicer, Originator or Seller from any of their
duties or obligations with respect to any Receivables or under the related
Contracts.  The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

 

Section 8.5 Reports.  The Servicer shall prepare and forward to the Agent (and
upon receipt thereof the Agent will forward the same to each Company or its
designee) (i) by 1:00 p.m. (Chicago time) on the tenth Business Day following
the last day of each fiscal month of the Servicer and at such times as the Agent
or the Required Purchasers shall request, a Monthly Report (which shall include
a work sheet calculating the Net Receivables Balance and the amount of Eligible
Receivables), (ii) by 1:00 p.m. (Chicago time) on the third Business Day of each
calendar week (other than a calendar week in which a Monthly Report is required
to be delivered pursuant to clause (i) of this sentence) following any calendar
week during which at any time the Weekly Reporting Condition existed, a Weekly
Report with respect to such preceding calendar week and (iii) at such times as
the Agent or the Required Purchasers shall request, a listing by Obligor of all
Receivables together with an aging of such Receivables.

 

Section 8.6 Servicing Fees.  In consideration of Avnet’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Avnet shall
continue to perform as Servicer hereunder, Seller shall pay over to Avnet a fee
(the “Servicing Fee”) on the first calendar day of each month, in arrears for
the immediately preceding month, equal to 1/12 of 1% per annum (in an aggregate
amount equal to 1% per annum) of the average Net Receivables Balance during such
period, as compensation for its servicing activities.

 

Section 8.7 Limited Recourse to Servicer.  Purchasers shall have no recourse to
Servicer for any amounts due hereunder, other than those specifically provided
to be paid by Servicer hereunder and under the other Transaction Documents,
including,  without limitation, for amounts payable pursuant to Section 10.1(b)
hereof.

 



Page 22

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Section 8.8 Risk Retention Compliance.  The Servicer agrees to comply with the
requirements of all applicable risk retention laws, including the Capital
Requirements (Risk Retention) of the CRR, such that (a) it shall retain a net
economic interest in the Receivables in an amount at least equal to 5% of the
aggregate Outstanding Balance of the Receivables, (b) it shall not change the
manner in which it retains such net economic interest except with notice to the
Agent and the Purchasers, (c) it shall not enter into any credit risk
mitigation, short position or any other hedge with respect to such retained net
economic interest other than any credit risk mitigation, short position or other
hedge not prohibited by the CRR, and (d) it shall provide any information and
documents that the Purchasers may require in order to comply with their
respective obligations under the Capital Requirements (Risk Retention) of the
CRR with respect to the transactions contemplated hereby.

 

ARTICLE IX
AMORTIZATION EVENTS

Section 9.1 Amortization Events.  The occurrence of any one or more of the
following events shall constitute an Amortization Event:

 

(a) (i) Any Seller Party shall fail to make any payment or deposit required to
be made by such Seller Party hereunder when due and, for any such payment or
deposit which is not in respect of Capital, such failure continues for one (1)
day, or (ii) any Seller Party shall fail to perform or observe any term,
covenant or agreement applicable to it hereunder (other than as referred to in
clause (i) of this paragraph (a) and Section 9.1(e)) or any other Transaction
Document and such failure shall continue for three (3) consecutive Business
Days.

(b) (i) Any representation, warranty, certification or statement made by any
Seller Party in this Agreement (other than the representation or warranty set
forth in Section 5.1(v)), any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
when made or deemed made or (ii) the representation or warranty set forth in
Section 5.1(v) shall prove to have been incorrect when made or deemed made and
such breach of Section 5.1(v) is not cured within one (1) Business Day if such
breached representation or warranty was made or deemed as of the date of any
Weekly Report or Monthly Report or within five (5) Business Days if such
breached representation or warranty was made or deemed as of any date other than
the date of any Weekly Report or Monthly Report. 

(c) Failure of Seller to pay any Indebtedness when due; or the failure of
Servicer to pay any Indebtedness in excess of $35 million, individually or in
the aggregate, when due; or the default by Servicer, or any affiliate of
Servicer which is a party thereto, in the performance of any term, provision or
condition contained in the Credit Agreement, the effect of which is to cause, or
to permit the holder or holders of such Indebtedness to cause, such Indebtedness
to become due prior to its stated maturity; or any Indebtedness of any Seller
Party in excess of $35 million (other than the Credit Agreement) shall be caused
to be declared due and payable, or shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

(d) (i) Any Seller Party or any of its Subsidiaries shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; (ii) any proceeding shall be instituted by or against any Seller
Party or any of its Subsidiaries seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property; or (iii) any
Seller Party or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).

(e) Seller shall fail to comply with the terms of Section 2.6 hereof.

(f) As of the end of the fiscal month covered by the most recent Monthly Report
required to be delivered pursuant to Section 8.5 hereof, the three-month rolling
average of the Delinquency Ratio

Page 23

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Trigger shall exceed the Applicable Delinquency Ratio Threshold, or the
three-month rolling average of the Dilution Ratio Trigger shall exceed the
Applicable Dilution Ratio Threshold, or the three-month rolling average of the
Loss Ratio Trigger shall exceed the Applicable Loss Ratio Threshold.

(g) A Change of Control shall occur.

(h) (i) the “Consolidated Interest Coverage Ratio” (as defined in the Credit
Agreement) as of the end of any period of four fiscal quarters of Avnet shall be
less than 3.00 to 1.00 or (ii) the “Consolidated Leverage Ratio” (as defined in
the Credit Agreement) at any time shall be greater than 4.00 to 1.00.

(i) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $50,000,000, individually or in the aggregate, shall be
entered against the Servicer on claims not covered by insurance or as to which
the insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for thirty (30) consecutive days without a
stay of execution.

(j) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur; or Originator shall for any reason cease to transfer, or
cease to have the legal capacity to transfer, or otherwise be incapable of
transferring Receivables to Seller under the Receivables Sale Agreement.

(k) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Purchasers shall, take any of the following actions: (i) replace the Person then
acting as Servicer, (ii) with prior written notice to the Servicer (except as
provided in the following proviso), declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur; provided,
 however, that upon the occurrence of an Amortization Event described in Section
9.1(d)(ii), or of an actual or deemed entry of an order for relief with respect
to any Seller Party under the Federal Bankruptcy Code, the Amortization Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Seller Party, (iii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any of the Aggregate Unpaids outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, and (v) notify
Obligors of the Purchasers’ interest in the Receivables.  The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Agent and the Purchasers otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including,  without
limitation, all rights and remedies provided under the UCC (or any comparable
law), all of which rights shall be cumulative.

 

ARTICLE X
INDEMNIFICATION

Section 10.1 Indemnities by The Seller Parties.  Without limiting any other
rights that the Agent, any Purchaser, any Funding Source or any of their
respective Affiliates may have hereunder or under applicable law, Seller hereby
agrees to indemnify (and pay upon demand to) the Agent, each Funding Source,
each Purchaser and their respective Affiliates, assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of the Agent or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement, or the use of the proceeds

Page 24

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

of any purchase hereunder, or the acquisition, funding or ownership, either
directly or indirectly, by a Purchaser or a Funding Source of a Purchaser
Interest or of an interest in the Receivables, or any Receivable or any Contract
or any Related Security, or any action of any Seller Party or any Affiliate of
any Seller Party, excluding, however:

 

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;

provided,  however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement.  Without limiting the generality of the foregoing
indemnification, Seller shall indemnify each Indemnified Party for Indemnified
Amounts (including,  without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller or the Servicer) relating to or resulting from:

any representation or warranty made by any Seller Party or Originator (or any
officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(iv) the failure by Seller, the Servicer or Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(v) any failure of Seller, the Servicer or Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(vi) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(vii) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
 without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

(viii) the commingling of Collections of Receivables at any time with other
funds;



Page 25

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(ix) any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(x) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(xi) any Amortization Event described in Section 9.1(d); 

(xii) any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to Originator under the Receivables Sale Agreement in
consideration of the transfer by Originator of any Receivable, or any attempt by
any Person to void any such transfer under statutory provisions or common law or
equitable action;

(xiii) any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

(xiv) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC (or any comparable law) of
any applicable jurisdiction or other applicable laws with respect to any
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of any Incremental Purchase or
Reinvestment or at any subsequent time;

(xv) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xvi) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xvii) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

(l) Without limiting any other rights that the Agent, any Purchaser, any Funding
Source or any of their respective Affiliates may have hereunder or under
applicable law, the Servicer hereby agrees to indemnify (and pay upon demand to)
each Indemnified Party for Indemnified Amounts awarded against or incurred by
any of them arising out of the Servicer’s activities as Servicer hereunder
excluding, however:

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;



Page 26

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;  

provided,  however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Purchasers to Servicer for
amounts otherwise specifically provided to be paid by Servicer under the terms
of this Agreement.

Section 10.2 Increased Cost and Reduced Return.     If any Regulatory
Requirement (i) subjects any Purchaser or any Funding Source to any charge or
withholding on or with respect to any Funding Agreement or this Agreement or a
Purchaser’s or Funding Source’s obligations under a Funding Agreement or this
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Purchaser or any Funding Source of any amounts
payable under any Funding Agreement or this Agreement (except for changes in the
rate of tax on the overall net income of a Purchaser or Funding Source or taxes
excluded by Section 10.1) or (ii) imposes, modifies or deems applicable any
reserve, assessment, fee, tax, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or
liabilities of a Funding Source or a Purchaser, or credit extended by a Funding
Source or a Purchaser pursuant to a Funding Agreement or this Agreement or (iii)
imposes any other condition the result of which is to increase the cost to a
Funding Source or a Purchaser of performing its obligations under a Funding
Agreement or this Agreement, or to reduce the rate of return on a Funding
Source’s or Purchaser’s capital or assets as a consequence of its obligations
under a Funding Agreement or this Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source or a Purchaser under a Funding
Agreement or this Agreement, or to require any payment calculated by reference
to the amount of interests or loans held or interest received by it, then, upon
demand by the Agent, which demand shall be made at least thirty (30) days prior
to the date of any payment by Seller pursuant to this Section 10.2 and shall
include an explanation in reasonable detail of the manner in which such amounts
shall have been determined, Seller shall pay to the Agent, for the benefit of
the relevant Funding Source or Purchaser, such amounts charged to such Funding
Source or Purchaser or such amounts to otherwise compensate such Funding Source
or such Purchaser for such increased cost or such reduction. Notwithstanding
anything to the contrary contained herein, Seller shall not be liable for any
amounts for any such costs or reduced returns incurred by the party demanding
payment under this Section 10.2 more than 90 days before the related demand for
payment.  The term “Regulatory Requirement” shall mean (i) the adoption after
August 26, 2010 of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy or liquidity
coverage) or any change therein after August 26, 2010, (ii) any change after
August 26, 2010 in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, or (iii) the compliance, whether commenced
prior to or after August 25, 2011, by any Funding Source or Purchaser with (A)
the final rule titled Risk-Based Capital Guidelines; Capital Adequacy
Guidelines; Capital Maintenance: Regulatory Capital; Impact of Modifications to
Generally Accepted Accounting Principles; Consolidation of Asset-Backed
Commercial Paper Programs; and Other Related Issues, adopted by the United
States bank regulatory agencies on December 15, 2009, (B) the Dodd-Frank Wall
Street Reform and Consumer Protection Act, as amended from time to time, (C) any
requests, rules, regulations, guidelines or directives promulgated in connection
with the foregoing by any such agency or (D) any requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III.

 

(b) A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to Seller and
shall be conclusive absent manifest error.



Page 27

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from Seller pursuant to clause (iii) of the definition of
Regulatory Requirement appearing in paragraph (a) of this Section 10.2, and such
Purchaser or Funding Source,  or Seller or the Servicer (each, an “Electing
Party”) believes that having the facility publicly rated by one credit rating
agency would reduce the amount of such compensation by an amount deemed by such
Electing Party to be material, such Electing Party shall provide written notice
to the related Consenting Parties (as defined below), Seller and the Servicer,
as applicable (a “Ratings Request”), that such Electing Party intends to request
a public rating of the facility from one credit rating agency, selected by a
Purchaser or Funding Source that is an Electing Party or a Consenting Party (as
defined below)  and reasonably acceptable to Seller, of at least A-, A3 or the
equivalent (the “Required Rating”).  If the Electing Party is either Seller or
the Servicer, then such Ratings Request will only be made with the consent of
the related Purchasers or Funding Sources for which the Electing Party believes
the compensation will be materially reduced (each, a “Consenting Party”), it
being understood that any consent given by a Consenting Party with respect to a
Ratings Request will not, in itself, be deemed to be consent to any reduction in
compensation.  Seller and the Servicer agree that they shall cooperate with such
Electing Party’s efforts to obtain the Required Rating, and shall provide the
applicable credit rating agency (either directly or through distribution to the
Agent or Electing Party), any information requested by such credit rating agency
for purposes of providing and monitoring the Required Rating.  Each Consenting
Party electing to receive the related ratings letter and each Electing Party
shall share the cost of the initial fees payable to the credit rating agency for
providing the related rating and all ongoing fees payable to the credit rating
agency for their continued monitoring of the related rating.  Nothing in this
Section 10.2(c) shall preclude any Purchaser or Funding Source from demanding
compensation from Seller pursuant to Section 10.2(a) hereof at any time and
without regard to whether the Required Rating shall have been obtained, or shall
require any Purchaser or Funding Source to obtain any rating on the facility
prior to demanding any such compensation from Seller.

Section 10.3 Other Costs and Expenses.  Seller shall pay to the Agent and each
Purchaser on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Purchaser’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for each Purchaser and the Agent (which
such counsel may be employees of any Purchaser or the Agent) with respect
thereto and with respect to advising any Purchaser and the Agent as to their
respective rights and remedies under this Agreement.  Seller shall pay to the
Agent and each Purchaser on demand any and all costs and expenses of the Agent
and the Purchasers, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.  Seller shall reimburse each Company on demand for all
other costs and expenses incurred by such Company (“Other Costs”), including,
 without limitation, the cost of auditing such Company’s books by certified
public accountants, the cost of rating the Commercial Paper by independent
financial rating agencies, and the reasonable fees and out-of-pocket expenses of
counsel for such Company or any counsel for any shareholder of such Company with
respect to advising such Company or such shareholder as to matters relating to
such Company’s operations.

 

Section 10.4 Allocations.  Each Company shall allocate the liability for Other
Costs among Seller and other Persons with whom such Company has entered into
agreements to purchase interests in receivables (“Other Sellers”).  If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs.  However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs.  All allocations to be made
pursuant to the foregoing provisions of this Article X shall be made by the
applicable Company in its sole discretion and shall be binding on Seller and the
Servicer.

 

ARTICLE XI
THE AGENT

Section 11.1 Authorization and Action.  Each Purchaser hereby designates and
appoints JPM Chase to act as its agent hereunder and under each other
Transaction Document, and authorizes the Agent to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Agent by the
terms of this Agreement and the other Transaction Documents together with such
powers as are reasonably incidental thereto. 

Page 28

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

The Agent shall not have any duties or responsibilities, except those expressly
set forth herein or in any other Transaction Document, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the Agent
shall be read into this Agreement or any other Transaction Document or otherwise
exist for the Agent.  In performing its functions and duties hereunder and under
the other Transaction Documents, the Agent shall act solely as agent for the
Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party or
any of such Seller Party’s successors or assigns.  The Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement, any other Transaction Document or applicable
law.  The appointment and authority of the Agent hereunder shall terminate upon
the indefeasible payment in full of all Aggregate Unpaids.  Each Purchaser
hereby authorizes the Agent to execute each of the Uniform Commercial Code
financing or continuation statements (and amendments thereto and assignments or
terminations thereof) on behalf of such Purchaser (the terms of which shall be
binding on such Purchaser).     

 

Section 11.2 Delegation of Duties.  The Agent may execute any of its duties
under this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

Section 11.3 Exculpatory Provisions.  Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith.  The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties.  The Agent shall
not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from Seller or a
Purchaser. 

 

Section 11.4 Reliance by Agent.  The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including,  without limitation, counsel to Seller), independent accountants and
other experts selected by the Agent.  The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Required Purchasers or all of the Purchasers, as applicable,
as it deems appropriate and it shall first be indemnified to its satisfaction by
the Purchasers, provided that unless and until the Agent shall have received
such advice, the Agent may take or refrain from taking any action, as the Agent
shall deem advisable and in the best interests of the Purchasers.  The Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of the Required Purchasers or all of the
Purchasers, as applicable, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Purchasers.

 

Section 11.5 Non-Reliance on Agent and Other Purchasers.  Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including,  without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent.  Each Purchaser represents and warrants to the Agent that it has and
will, independently and without reliance upon the Agent or any other Purchaser
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
prospects,

Page 29

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

financial and other conditions and creditworthiness of Seller and made its own
decision to enter into this Agreement, the other Transaction Documents and all
other documents related hereto or thereto.

 

Section 11.6 Reimbursement and Indemnification.  Each Financial Institution
agrees to reimburse and indemnify the Agent and its officers, directors,
employees, representatives and agents ratably based on the ratio of each such
indemnifying Financial Institution’s Commitment to the aggregate Commitment, to
the extent not paid or reimbursed by the Seller Parties (i) for any amounts for
which the Agent, acting in its capacity as Agent, is entitled to reimbursement
by the Seller Parties hereunder and (ii) for any other expenses incurred by the
Agent, in its capacity as Agent and acting on behalf of the Purchasers, in
connection with the administration and enforcement of this Agreement and the
other Transaction Documents.

 

Section 11.7 Agent in its Individual Capacity.  The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with Seller or any Affiliate of Seller as though the Agent were not the Agent
hereunder.  With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not the Agent, and the terms “Financial
Institution,” “Purchaser,” “Related Financial Institution,” “Financial
Institutions,” “Purchasers,” and “Related Financial Institutions,” shall include
the Agent in its individual capacity.

 

Section 11.8 Successor Agent.  The Agent may, upon five days’ notice to Seller
and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity), resign as
Agent.  If the Agent shall resign, then the Required Purchasers during such
five-day period shall appoint from among the Purchasers a successor agent.  If
for any reason no successor Agent is appointed by the Required Purchasers during
such five-day period, then effective upon the termination of such five-day
period, the Purchasers shall perform all of the duties of the Agent hereunder
and under the other Transaction Documents and Seller and the Servicer (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with the
Purchasers.  After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments.   Seller, the Servicer, the Agent and each Purchaser
hereby agree and consent to the complete or partial assignment by any Company of
all or any portion of its rights under, interest in, title to and obligations
under this Agreement to any Funding Source pursuant to any Funding Agreement or
to any other Person, and upon such assignment, such Company shall be released
from its obligations so assigned.  Further, Seller, the Servicer, the Agent and
each Purchaser hereby agree that any assignee of any Company of this Agreement
or of all or any of the Purchaser Interests of any Company shall have all of the
rights and benefits under this Agreement as if the term “Company” explicitly
referred to and included such party (provided that (i) the Purchaser Interests
of any such assignee that is a Company or a commercial paper conduit shall
accrue CP Costs based on such Company’s Company Costs or on such commercial
paper conduit’s cost of funds, respectively, and (ii) the Purchaser Interests of
any other such assignee shall accrue Yield pursuant to Section 4.1), and no such
assignment shall in any way impair the rights and benefits of any Company
hereunder.  Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.

 

(a) Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution.  The consent of the Company in such selling Financial
Institution’s Purchaser Group shall be required prior to the effectiveness of
any such assignment.  Each assignee of a Financial Institution must (i) have a
short-term debt rating of A-1 or better by S&P and P-1 by Moody’s and (ii) agree
to deliver to the Agent, promptly following any request therefor by the

Page 30

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Agent or the Company in such selling Financial Institution’s Purchaser Group, an
enforceability opinion in form and substance satisfactory to the Agent and such
Company.  Upon delivery of the executed Assignment Agreement to the Agent, such
selling Financial Institution shall be released from its obligations hereunder
to the extent of such assignment.  Thereafter the Purchasing Financial
Institution shall for all purposes be a Financial Institution party to this
Agreement and shall have all the rights and obligations of a Financial
Institution (including,  without limitation, the applicable obligations of a
Related Financial Institution) under this Agreement to the same extent as if it
were an original party hereto and no further consent or action by Seller, the
Purchasers or the Agent shall be required.

(b) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Company in such Affected
Financial Institution’s Purchaser Group or the Agent, to assign all of its
rights and obligations hereunder to (x) another Financial Institution in such
Affected Financial Institution’s Purchaser Group or (y) another funding entity
nominated by the Agent or any Financial Institution and acceptable to the
Company in such Affected Financial Institution’s Purchaser Group, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution’s Pro Rata Share of
the Aggregate Capital and Yield owing to the Financial Institutions in such
Affected Financial Institution’s Purchaser Group and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Affected Financial
Institution’s Purchaser Group.

Section 12.2 Participations.  Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution
hereunder.  Notwithstanding any such sale by a Financial Institution of a
participating interest to a Participant, such Financial Institution’s rights and
obligations under this Agreement shall remain unchanged, such Financial
Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, each Company and the Agent shall continue to
deal solely and directly with such Financial Institution in connection with such
Financial Institution’s rights and obligations under this Agreement.  Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 13.1(b)(i).

 

Section 12.3 Security Interests.  Notwithstanding any other provision of this
Agreement to the contrary, (i) any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Purchaser Interest and any rights to payment of Capital and
Company Costs) under this Agreement to secure obligations of such Purchaser to a
Federal Reserve Bank and (ii) any Company may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Purchaser Interest and any rights to payment of Capital and
Company Costs) under this Agreement to a collateral trustee in order to comply
with Rule 3a-7 under the Investment Company Act, in each case without notice to
or consent of any Seller Party, the Agent or any other Purchaser; provided that
no such pledge or grant of a security interest shall release a Purchaser from
any of its obligations hereunder, or substitute any such pledgee or grantee for
such Purchaser as a party hereto.

 

ARTICLE XIII
MISCELLANEOUS

Section 13.1 Waivers and Amendments.  No failure or delay on the part of the
Agent or any Purchaser in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy.  The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law.  Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

 



Page 31

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(a) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
13.1(b).  Each Company, Seller and the Agent, at the direction of the Required
Purchasers, may enter into written modifications or waivers of any provisions of
this Agreement, provided,  however, that no such modification or waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to the Agent for the benefit of the Purchasers, (D) except pursuant to Article
XII hereof, change the amount of the Capital of any Purchaser, any Financial
Institution’s Pro Rata Share, any Company’s Pro Rata Share, any Financial
Institution’s Commitment or any Company’s Company Purchase Limit (other than, to
the extent applicable, pursuant to Section 4.6 or the terms of any Funding
Agreement), (E) amend, modify or waive any provision of the definition of
Required Purchasers or this Section 13.1(b) or Section 2.6,  Section 4.6 or
Section 13.6, (F) release all or substantially all of the property with respect
to which a security or ownership interest therein has been granted hereunder to
the Agent, the Purchasers or the Financial Institutions, (G) consent to or
permit the assignment or transfer by Seller of any of its rights and obligations
under this Agreement, or (H) amend or modify any defined term (or any defined
term used directly or indirectly in such defined term) used in clauses (A)
through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses;

(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent; or

(iii) without the written consent of the Agent and each Purchaser (A) amend,
modify or waive any Potential Amortization Event or Amortization Event; (B)
change the definition of “Aggregate Reserves,” “Concentration Limits,” “Default
Ratio,” “Delinquency Ratio Trigger,” “Dilution Horizon Factor,” “Dilution
Reserve,” “Dilution Ratio,” “Dilution Percentage,” “Dilution Ratio
Trigger,” “Eligible Receivable,” “Loss Horizon Factor,” “Loss Reserve,” “Loss
Percentage,” “Loss Ratio Trigger,” “Servicing and Yield Reserve,” “Stress
Factor” and “Weekly Reporting Condition”; (C) amend, modify or waive any
provision in Article IX; or (D) amend or modify any defined term (or any defined
term used directly or indirectly in such defined term) used in clauses (A)
through (C) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses. 

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and (ii)
the Agent, the Required Purchasers and each Company may enter into amendments to
modify any of the terms or provisions of Article XI,  Section 13.13 or any other
provision of this Agreement without the consent of Seller, provided that such
amendment has no negative impact upon Seller.  Any modification or waiver made
in accordance with this Section 13.1 shall apply to each of the Purchasers
equally and shall be binding upon Seller, the Purchasers and the Agent.

Section 13.2 Notices.  Except as provided in this Section 13.2,  all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or other electronic transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy  numbers or using any other method of electronic transmission set forth
on the signature pages hereof or at such other address or telecopy number or
using any other method of electronic transmission as such Person may hereafter
specify for the purpose of notice to each of the other parties hereto.  Each
such notice or other communication shall be effective (i) if given by telecopy
or other electronic transmission, upon the receipt thereof, (ii) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (iii) if given by any other means,
when received at the address specified in this Section 13.2.  Seller hereby
authorizes the Agent and the Purchasers to effect purchases and selections of
Tranche Periods and Discount Rates based on telephonic notices made by any
Person whom the Agent or applicable Purchaser in good faith believes to be
acting

Page 32

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

on behalf of Seller.  Seller agrees to deliver promptly to the Agent and each
applicable Purchaser a written confirmation of each telephonic notice signed by
an authorized officer of Seller; provided,  however, the absence of such
confirmation shall not affect the validity of such notice.  If the written
confirmation differs from the action taken by the Agent or applicable Purchaser,
the records of the Agent or applicable Purchaser shall govern absent manifest
error.

 

Section 13.3 Ratable Payments.  If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

 

Section 13.4 Protection of Ownership Interests of the Purchasers.   Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that the Agent may request, to perfect, protect or
more fully evidence the Purchaser Interests, or to enable the Agent or the
Purchasers to exercise and enforce their rights and remedies hereunder.  Without
limiting the foregoing, Seller will, upon the request of the Agent, file such
financing or continuation statements, or amendments thereto or assignments
thereof, and execute and file such other instruments and documents, that may be
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or evidence such Purchaser Interest.  At any time after an Amortization
Event or Potential Amortization Event shall have occurred and be continuing, the
Agent may, or the Agent may direct Seller or the Servicer to, notify the Obligor
of Receivables, at Seller’s expense, of the ownership or security interests of
the Purchasers under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Agent or its designee.  Seller or the Servicer (as applicable) shall, at any
Purchaser’s request, withhold the identity of such Purchaser in any such
notification.  

 

(a) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3.  Each Seller Party irrevocably authorizes the Agent at any time
and from time to time after the occurrence of any Amortization Event in the sole
discretion of the Agent, and appoints the Agent as its attorney-in-fact, to act
on behalf of such Seller Party (i) to authorize on behalf of such Seller Party
as debtor and to file financing or continuation statements (and amendments
thereto and assignments thereof) necessary or desirable in the Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Receivables, all Related Security and all
Collections (collectively, the “Collateral”) and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement in such offices as the
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Purchasers in the
Collateral.  Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes the Collateral (which may describe the Collateral as
set forth in Exhibit XI)  as the Agent may determine, in its sole discretion, is
reasonably necessary or advisable to ensure the perfection of the security
interest in the Collateral granted to the Agent in connection herewith.  This
appointment is coupled with an interest and is irrevocable.  The authorization
by each Seller Party set forth above is intended to meet all requirements for
authorization by a debtor under Article 9 of any applicable enactment of the
UCC, including,  without limitation, Section 9-509 thereof.

Section 13.5 Confidentiality.  Each Seller Party and each Purchaser shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of this Agreement, except as required by law, and the other
confidential or proprietary information with respect to the Agent and each
Purchaser and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party and such Purchaser and its officers and
employees may disclose such information to such Seller Party’s and such
Purchaser’s external accountants and attorneys and as required by any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory

Page 33

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

authority or proceedings (whether or not having the force or effect of law),
including disclosure in the financial statements of each of the Seller Parties
of the existence and financial effects of the transactions contemplated by this
Agreement.  Anything herein to the contrary notwithstanding, each Seller Party,
each Purchaser, the Agent, each Indemnified Party and any successor or assign of
any of the foregoing (and each employee, representative or other agent of any of
the foregoing) may disclose to any and all Persons, without limitation of any
kind, the “tax treatment” and “tax structure” (in each case, within the meaning
of U.S. Treasury Regulation § 1.6011-4) of the transactions contemplated herein
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any of the foregoing relating to such tax treatment
or tax structure, and it is hereby confirmed that each of the foregoing have
been so authorized since the commencement of discussions regarding the
transactions.

 

(a) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, the Financial Institutions or the Companies by each other, (ii) by
the Agent or the Purchasers to any prospective or actual assignee or participant
of any of them, (iii) by the Agent or any Purchaser to any rating agency,
Funding Source, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Company or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
the Agent or any Financial Institution acts as the administrative agent and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, (iv) by each Purchaser (or any administrative agent on its
behalf), to a nationally recognized statistical rating organization in
compliance with Rule 17g-5 under the Securities Exchange Act of 1934, as amended
(or to any other rating agency in compliance with any similar rule or regulation
in any relevant jurisdiction) or in accordance with any good faith
interpretation thereof, and (v) by any Company (or any administrative agent on
its behalf) to any collateral trustee appointed by such Company to comply with
Rule 3a-7 under the Investment Company Act, provided such collateral trustee is
subject to a confidentiality agreement regarding such information with
restrictions on disclosure that are comparable to those contained in this
Agreement.  The Agent or the Purchaser, as applicable, will make reasonable
efforts to enter into a confidentiality agreement, reasonably acceptable to the
Servicer, with each rating agency hired by such Person and to which it is
disclosing information pursuant to clause (iii) or (iv) above; provided, that
the absence of such a confidentiality agreement shall not be construed to
prohibit the Agent or any Purchaser from making disclosures to any rating agency
as may be required by applicable law, rule or regulation (including, for this
purpose, any requirements of Rule 17g-5 or any good faith interpretation
thereof).  In addition, the Purchasers and the Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law) or otherwise with the consent
of the applicable Seller Party or Seller Parties.  Except as provided in this
clause (b) above, the Agent and the Purchasers shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of any
confidential or proprietary information with respect to the Seller Parties
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein.

Section 13.6 Bankruptcy Petition.  Seller, the Servicer, the Agent and each
Purchaser hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding senior indebtedness of
any Company or any Funding Source that is a special purpose bankruptcy remote
entity, it will not institute against, or join any other Person in instituting
against, any Company or any such entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

Section 13.7 Limitation of Liability.  Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Company, the Agent or
any Financial Institution, no claim may be made by any Seller Party or any other
Person against any Company, the Agent or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

(a) Notwithstanding any provisions contained in this Agreement to the contrary,
no Company that funds its purchase of Purchaser Interests through the issuance
of Commercial Paper shall, nor shall be obligated to, pay any amount pursuant to
this Agreement unless (i) such Company has received funds which may be

Page 34

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

used to make such payment and which funds are not required to repay its
Commercial Paper when due and (ii) after giving effect to such payment, either
(x) such Company could issue Commercial Paper to refinance all of its
outstanding Commercial Paper (assuming such outstanding Commercial Paper matured
at such time) in accordance with the program documents governing such Company’s
securitization program or (y) all of such Company’s Commercial Paper is paid in
full.  Any amount which such Company does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
Federal Bankruptcy Code) against or corporate obligation of such Company for any
such insufficiency unless and until such Company satisfies the provisions of
clauses (i) and (ii) above.  This paragraph (b) shall survive the termination of
this Agreement.

Section 13.8 CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 13.9 CONSENT TO JURISDICTION.  EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO
BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT OR
ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO
THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK COUNTY, NEW YORK.

 

Section 13.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

Section 13.11 Integration; Binding Effect; Survival of Terms.

 

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy).  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided,  however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification, increased cost and payment provisions of
Article X, and Sections 13.5,  13.6 and 13.7 shall be continuing and shall
survive any termination of this Agreement.

Section 13.12 Counterparts; Severability; Section References.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when

Page 35

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same Agreement.  Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

 

Section 13.13 JPM Chase Roles.  Each of the Purchasers acknowledges that JPM
Chase acts, or may in the future act, (i) as administrative agent for the JPM
Company or any Financial Institution in the JPM Company’s Purchaser Group, (ii)
as issuing and paying agent for certain Commercial Paper, (iii) to provide
credit or liquidity enhancement for the timely payment for certain Commercial
Paper and (iv) to provide other services from time to time for the JPM Company
or any Financial Institution in the JPM Company’s Purchaser Group (collectively,
the “JPM Chase Roles”).  Without limiting the generality of this Section 13.13,
each Purchaser hereby acknowledges and consents to any and all JPM Chase Roles
and agrees that in connection with any JPM Chase Role, JPM Chase may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including,  without limitation, in its role as administrative agent for the JPM
Company.

 

Section 13.14 Characterization.   It is the intention of the parties hereto that
each purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest.  Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to Seller; provided,  however, that (i)
Seller shall be liable to each Purchaser and the Agent for all representations,
warranties, covenants and indemnities made by Seller pursuant to the terms of
this Agreement, and (ii) such sale does not constitute and is not intended to
result in an assumption by any Purchaser or the Agent or any assignee thereof of
any obligation of Seller or Originator or any other Person arising in connection
with the Receivables, the Related Security, or the related Contracts, or any
other obligations of Seller or Originator.

 

(a) In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Collection Account,
all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids.  The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC (or any comparable
law) and other applicable law, which rights and remedies shall be cumulative.

(b) If, notwithstanding the intention of the parties expressed above, any sale
or transfer by Seller hereunder shall be characterized as a secured loan and not
a sale or such sale shall for any reason be ineffective or unenforceable (any of
the foregoing being a “Recharacterization”), then this Agreement shall be deemed
to constitute a security agreement under the UCC and other applicable law.  In
the case of any Recharacterization, Seller represents and warrants that each
remittance of Collections to the Agent or the Purchasers hereunder will have
been (i) in payment of a debt incurred in the ordinary course of business or
financial affairs and (ii) made in the ordinary course of business or financial
affairs.

Section 13.15 Confirmation and Ratification of Terms.   Upon the effectiveness
of this Agreement,  each reference to the Existing Agreement (including any
prior version of the Existing Agreement, including the Original Agreement) in
any other Transaction Document, and any document, instrument or agreement
executed and/or delivered in connection with the Existing Agreement (including
any prior version of the Existing Agreement, including the Original Agreement)
or any other Transaction Document, shall mean and be a reference to this
Agreement. 

 

(a) The effect of this Agreement is to amend and restate the Existing Agreement
in its entirety, and to the extent that any rights, benefits or provisions in
favor of the Agent or any Purchaser existed in the Existing Agreement and
continue to exist in this Agreement without any written waiver of any such
rights, benefits

Page 36

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

or provisions prior to the Amendment Date, then such rights, benefits or
provisions are acknowledged to be and to continue to be effective.  This
Agreement is not a novation.

(b) The parties hereto agree and acknowledge that any and all rights, remedies
and payment provisions under the Existing Agreement (including any prior version
of the Existing Agreement, including the Original Agreement),  including,
 without limitation, any and all rights, remedies and payment provisions with
respect to (i) any representation and warranty made or deemed to be made
pursuant to Existing Agreement (including any prior version of the Existing
Agreement, including the Original Agreement), or (ii) any indemnification
provision, shall continue and survive the execution and delivery of this
Agreement.

(c) The parties hereto agree and acknowledge that any and all amounts owing as
or for Capital, Yield, CP Costs, fees, expenses or otherwise under or pursuant
to the Existing Agreement immediately prior to the effectiveness of this
Agreement shall be owing as or for Capital, Yield, CP Costs, fees, expenses or
otherwise, respectively, under or pursuant to this Agreement.

Section 13.16 PATRIOT Act.   Each Purchaser that is subject to the requirements
of the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Seller Parties that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Seller Parties, which information includes,
among other things, the name and address of the Seller Parties and other
information that will allow such Purchasers to identify such parties in
accordance with the Patriot Act.

 

(SIGNATURE PAGES FOLLOW)

 



Page 37

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

 

 

AVNET RECEIVABLES CORPORATION, as Seller

 

 

 

 

 

By:

/s/ Kevin Moriarty

 

Name:

Kevin Moriarty

 

Title:

President and Treasurer

 

 

 

 

 

 

 

Address:

2211 South 47th Street

 

 

Phoenix, Arizona 85034

 

 

Attention: President

 

 

 

 

Fax:

(480) 643-7199

 

 

 

 

 

 

 

AVNET, INC., as Servicer

 

 

 

 

 

By:

/s/ Kevin Moriarty

 

Name:

Kevin Moriarty

 

Title:

Senior Vice President, Chief Financial Officer and Assistant Secretary

 

 

 

 

 

 

 

Address:

2211 South 47th Street

 

 

Phoenix, Arizona 85034

 

 

Attention: President

 

 

 

 

Fax:

(480) 643-7199

 

 

 

 





S-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

CHARIOT FUNDING LLC,

 

as a Company and as a Financial Institution

 

 

 

 

 

By:

JPMorgan Chase Bank, N.A.,

 

 

its Attorney-in-Fact

 

 

 

 

 

By:

/s/ John Lindsay

 

Name:

John Lindsay

 

Title:

Vice President

 

 

 

Address:

c/o JPMorgan Chase Bank, N.A., as agent

 

 

Asset Backed Finance

 

 

10S Dearborn St, 16th Floor

 

 

Chicago, Illinois 60603

 

 

 

 

Fax:

(312) 732-1844

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

 

 

By:

/s/ John Lindsay

 

Name:

John Lindsay

 

Title:

Vice President

 

 

 

 

Address:

c/o JPMorgan Chase Bank, N.A.

 

 

Asset Backed Finance

 

 

10S Dearborn St, 16th Floor

 

 

Chicago, Illinois 60603

 

 

 

 

Fax:

(312) 732-4487

 

 

 

 





S-2

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

LIBERTY STREET FUNDING LLC, as a Company

 

 

 

By:

/s/ Jill Russo 

Name:

Jill Russo

Title:

Vice President

 

 

Address:

c/o Global Securitization Services, LLC

 

114 West 47th Street, Suite 2310

 

New York, NY 10036

 

Attn: Andrew L Stidd

 

 

Fax:

(212) 302-8767

 

 

 

THE BANK OF NOVA SCOTIA, as a Financial Institution

 

 

 

 

By:

/s/ Diane Emanuel 

Name: 

Diane Emanuel

Title:

Managing Director & Head

 

 

 

 

Address:

The Bank of Nova Scotia

 

250 Vesey Street

 

23rd Floor

 

New York, NY 10281

 

Attn: Peter Gartland

 

 

Fax:

 

 

(212) 225-5274

 





S-3

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

MANHATTAN ASSET FUNDING COMPANY LLC, as a

Company

 

 

By:

MAF RECEIVABLES CORP., its member

 

 

By:

/s/ Irina Khaimova

Name:

Irina Khaimova

Title:

Vice President

 

 

Address:

c/o SMBC Nikko Securities America, Inc.

 

277 Park Avenue

 

New York, New York 10172

 

Attention: Structured Finance Group

 

 

 

 

Fax:

(212) 224-4929

 

 

 

SMBC NIKKO SECURITIES AMERICA, INC., as agent for

the SMBC Company

 

 

 

 

By:

/s/ Yukimi Konno

Name: 

Yukimi Konno

Title:

Managing Director

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a

Financial Institution

 

 

 

 

By:

/s/ James D. Weinstein

Name: 

James D. Weinstein

Title:

Managing Director

 

 

 

 

Address:

Sumitomo Mitsui Banking Corporation

 

277 Park Avenue

 

New York, New York  10172

 

Attention:  Structured Finance Group

 

 

Fax:

(212) 224-4929

 

 





S-4

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

VICTORY RECEIVABLES CORPORATION, as a Company

 

 

 

By:

/s/ David V. DeAngelis

Name: 

David V. DeAngelis

Title:

Vice President

 

 

Address:

c/o Global Securitization Services, LLC

 

68 South Service Road, Suite 120

 

Melville, NY 11747

 

Attention: David V. DeAnglelis

Tel:

(631) 930-7126

Fax:

(212) 302-8767

E-mail:

ddeangelis@gssnyc.com

 

 

 

With a copy to:

 

 

THE BANK OF TOKYO MITSUBISHI

 

UFJ, LTD., NEW YORK BRANCH

 

 

 

 

Address:

1221 Avenue of the Americas

 

New York, New York 10020

 

Attention: Securitization Group

 

Telephone No.:  (212) 782-6957

 

Telecopier No.:  (212) 782-6448

 

Email: securitization_reporting@us.mufg.jp

 

nmonier@us.mufg.jp

 

 

 

 

THE BANK OF TOKYO MITSUBISHI UFJ, LTD

NEW YORK BRANCH, as a Financial Institution

 

 

 

By:

/s/ Eric Williams

Name: 

Eric Williams

Title:

Managing Director

 

 

Address:

The Bank of Toyko-Mitsubishi UFJ, Ltd.,

 

New York Branch

 

Attn:  Securitization Group

 

1221 Avenue of the Americas

 

New York, NY  10020

Fax:

(212) 782-6448

 

 

 





S-5

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

PNC BANK NATIONAL ASSOCIATION,

as a Company and as a Financial Institution

 

 

 

 

By:

/s/ Michael Brown

Name: 

Michael Brown

Title:

Senior Vice President

 

 

 

 

Address:

PNC Bank, National Association

 

Three PNC Plaza

 

225 Fifth Avenue

 

Pittsburgh, Pennsylvania  15222

 

Attention: William P. Falcon

 

 

Tel:

(412) 762-5442

Fax:

(412) 762-9184

Email:

william.falcon@pnc.com

 

 

 



S-6

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

as a Company and as a Financial Institution

 

 

By:

/s/ T.J. Lockwood

Name: 

T.J. Lockwood

Title:

Senior Vice President

 

 

 

 

Address:

200 West 2nd St

 

Winston-Salem, NC 27101

 

 

 

 

Tel:

336-733-2389

Fax:

336-733-2327

Email:

tlockwood@bbandt.com

 

 

 

 



S-7

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,,

as a Company and as a Financial Institution

 

 

By:

/s/ Eero Maki

Name: 

Eero Maki

Title:

Managing Director

 

 

 

 

Address:

Wells Fargo Bank, National Association

 

1100 Abernathy Rd. NE., 16th Floor

 

Atlanta, GA 30328

 

Attention: Jason Barwig

 

 

Tel:

(770) 508-2184

Fax:

(866) 967-2064

Email:

Jason.barwig@wellsfargo.com

 

 

 

 



S-8

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder with respect to each Company means the period from (and
including) the date of the initial purchase by such Company hereunder to (and
including) the last day of the calendar month thereafter.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 20% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Dilution Reserve and the Servicing and Yield Reserve. 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

“Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, dated as of February 27, 2017, as the same may be amended or modified
and in effect from time to time.

“Alternative Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate for a
one month Tranche Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day), provided that, for the avoidance of doubt,
the LIBO Rate for any day shall be based on the rate appearing on the Reuters
Screen LIBOR01 Page1 (or on any successor or substitute page) at approximately
11:00 a.m. London time on such day (without any rounding).  Any change in the
Alternative Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.

“Amendment Date” has the meaning set forth in the Preliminary Statements to this
Agreement.

“Amendment Date Companies” means the JPM Company, the Scotia Company, the BTMU
Company, the PNC Company, the BB&T Company, the WFB Company and the SMBC
Company.



Exh. I-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

“Amendment Date Financial Institutions” means the JPM Company, in its capacity
as a Financial Institution, Scotia, BTMU, PNC, BB&T, WFB and SMBC.

“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d)(ii), (ii) the Business Day specified in a written notice from the
Agent following the occurrence of any other Amortization Event, (iii) the date
which is thirty (30) Business Days after the Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement, (iv) the Facility Termination Date and (v) the Business Day specified
in a written notice from the Agent following the failure to obtain the Required
Rating within sixty (60) days following delivery of a Ratings Request to Seller
and the Servicer.

“Amortization Event” has the meaning specified in Article IX.  

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties  or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.

“Applicable Delinquency Ratio Threshold” means, for any applicable period set
forth below, the percentage set forth below opposite such period:

 

 

Period

Applicable Delinquency Ratio Threshold

 

 

 

 

From and including the Amendment Date through the delivery date for the Monthly
Report reflecting the fiscal month ending April 1, 2017

18.00%

 

 

From but excluding the delivery date for the Monthly Report reflecting the
fiscal month ending April 1, 2017 through the delivery date for the Monthly
Report reflecting the fiscal month ending May 27, 2017

15.00%

 

 

From but excluding the delivery date for the Monthly Report reflecting the
fiscal month ending May 27, 2017 and thereafter

9.50%

 

“Applicable Dilution Ratio Threshold” means 9.00%.

“Applicable Loss Ratio Threshold” means, for any applicable period set forth
below, the percentage set forth below opposite such period:

 

 

Period

Applicable Loss Ratio Threshold

 

 

 

 

From and including the Amendment Date through the delivery date for the Monthly
Report reflecting the fiscal month ending April 1, 2017

13.00%

 

 

From but excluding the delivery date for the Monthly Report reflecting the
fiscal month ending April 1, 2017 through the delivery date for the Monthly
Report reflecting the fiscal month ending May 27, 2017

11.00%

 

 

From but excluding the delivery date for the Monthly Report reflecting the
fiscal month ending May 27, 2017  and thereafter

7.00%

 

 



Exh. I-2

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

“Applicable Margin” means 2.50%.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, vice
president, corporate controller, treasurer or chief financial officer.

“Avnet” has the meaning set forth in the Preliminary Statements to this
Agreement.

“BB&T” means Branch Banking and Trust Company and its successors and assigns.  

“BB&T Company” means Branch Banking and Trust Company and its successors and
assigns.

“Broken Funding Costs” means for any Purchaser Interest which (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned, transferred or funded
pursuant to a Funding Agreement or otherwise transferred or terminated prior to
the date on which it was originally scheduled to end, an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Tranche Periods or the tranche periods for
Commercial Paper determined by the applicable Purchaser to relate to such
Purchaser Interest (as applicable) subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received net of any
costs of redeployment of funds during the remainder of such period by the holder
of such Purchaser Interest from investing the portion of such Capital not so
allocated.  In the event that the amount referred to in clause (B) exceeds the
amount referred to in clause (A), the relevant Purchaser or Purchasers agree to
pay to Seller the amount of such excess.  All Broken Funding Costs shall be due
and payable hereunder upon demand.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch and its
successors and assigns.

“BTMU Company” means Victory Receivables Corporation and its successors and
assigns.  

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

“Canadian Receivable” means a Receivable the Obligor of which, if a natural
person, is a resident of Canada or, if a corporation or other business
organization, is organized under the laws of Canada or any political subdivision
thereof and has its chief executive office in Canada.

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent or any Purchaser which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 20% or more of the outstanding shares of voting
stock of the

Exh. I-3

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Servicer or (ii) Avnet shall cease to own 100% of the outstanding equity
interest in Seller,  free and clear of any Adverse Claim.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller’s books as uncollectible or (iv) which has been identified by Seller as
uncollectible.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 13.4(b).

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI, or otherwise in a form approved by Agent, among Seller or
Originator, as applicable, the Agent and a Collection Bank.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank or any similar or analogous
notice from the Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including,  without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commercial Paper” means promissory notes of any Company issued by such Company
in the commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller to the extent
that the Company in its Purchaser Group declines to purchase such Purchaser
Interests, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
 without limitation, any termination of Commitments pursuant to Section 4.6) and
(ii) with respect to any individual purchase hereunder, its Pro Rata Share of
the Purchase Price therefor.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Costs” has the meaning set forth in Schedule C to this Agreement in
connection with each respective Company.

“Company Purchase Limit” means, for each Company, the purchase limit of such
Company with respect to the purchase of Purchaser Interests from Seller, in an
amount not to exceed (i) in the aggregate, the amount set forth opposite such
Company’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including Section 4.6(b)) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.

“Concentration Limit” means, at any time, for any Obligor, 2.50% of the
aggregate Outstanding Balance of all Eligible Receivables at such time;
provided, that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor; provided,  further, that for so long as no Purchaser Revocation
is in effect with respect to the applicable Special Concentration Limit:  (i) in
the case of an Obligor which is Honeywell International Inc. or a Subsidiary of
Honeywell International Inc., the Concentration Limit for such Obligor shall be
10% of the aggregate Outstanding Balance of all Eligible Receivables

Exh. I-4

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

at such time; (ii) in the case of an Obligor which is Rockwell Collins, Inc. or
a Subsidiary of Rockwell Collins, Inc., the Concentration Limit for such Obligor
shall be 7.5% of the aggregate Outstanding Balance of all Eligible Receivables
at such time; (iii) in the case of an Obligor which is Lockheed Martin
Corporation or a Subsidiary of Lockheed Martin Corporation, the Concentration
Limit for such Obligor shall be 10% of the aggregate Outstanding Balance of all
Eligible Receivables at such time; (iv) in the case of an Obligor which is
Harris Corporation or a Subsidiary of Harris Corporation, the Concentration
Limit for such Obligor shall be 5% of the aggregate Outstanding Balance of all
Eligible Receivables at such time; (v) in the case of an Obligor which is BAE
Systems PLC or a Subsidiary of BAE Systems PLC, the Concentration Limit for such
Obligor shall be 5% of the aggregate Outstanding Balance of all Eligible
Receivables at such time and (vi) in the case of an Obligor which is Jabil
Circuit, Inc. or a Subsidiary of Jabil Circuit, Inc., the Concentration Limit
for such Obligor shall be 3.75% of the aggregate Outstanding Balance of all
Eligible Receivables at such time.

“Consent Notice” has the meaning set forth in Section 4.6(a).

“Consent Period” has the meaning set forth in Section 4.6(a).

“Consenting Party” has the meaning set forth in Section 10.2(c).

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including,  without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the Purchaser Interests of each respective Company as determined in
accordance with Schedule C to this Agreement.

“Capital Requirements (Risk Retention)” means Sections 404 through 410 of the
CRR, as supplemented by Commission Delegated Regulation (EU) No 625/2014 of
March 13, 2014 and any related regulatory guidance, but excluding Section 407 of
the CRR and Commission Delegated Regulation (EU) No 602/2014 of June 4, 2014
relating to additional risk weights imposed by reason of the negligence or
omission of the applicable institution that is subject to such regulatory
regime.

“CRR” means Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012, as amended from time
to time.

“Credit Agreement” means that certain Credit Agreement, dated as of July 9,
2014, among Avnet, Inc., certain other subsidiaries as borrowers, each lender
from time to time party thereto and Bank of America, N.A., as administrative
agent, swing line lender and L/C issuer, as in effect on July 9, 2014, and (i)
with respect to Section 9.1(h) of this Agreement, without giving effect to any
amendment, restatement, waiver, release, supplementation, cancellation,
termination or other modification thereof; and (ii) with respect to all other
Sections of this Agreement, after giving effect to any amendment, restatement,
waiver, release, supplementation, cancellation, termination or other
modification thereof.

“Credit and Collection Policy” means the collection policies and practices
relating to Contracts and Receivables summarized in Exhibit VIII hereto, as
modified from time to time in accordance with the Receivables Sale Agreement and
this Agreement.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection in full of a Receivable if at any

Exh. I-5

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

time (i) the Outstanding Balance of any such Receivable is either (x) reduced as
a result of any defective or rejected goods or services, any discount or any
adjustment or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties in Article V are no longer true with respect to any Receivable.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1,000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2.00% above the Alternative Base Rate.

“Default Ratio” means an amount (expressed as a percentage) equal to (i) the sum
of (A) the aggregate Outstanding Balance of all Receivables that were unpaid for
91 days or more (but less than 121 days) after the original due date as of the
last day of the fiscal month then most recently ended and (B) the aggregate
Outstanding Balance of all Receivables that became Charged-Off Receivables
during such fiscal month divided by (ii) the aggregate Outstanding Balance of
Receivables originated during the fiscal month that is the fourth fiscal month
prior to the fiscal month then most recently ended; provided that for purposes
of calculating the Loss Reserve for the period from and including the Amendment
Date through and including the fiscal month end on July 1, 2017, clause (i)(A)
above shall mean the product of (x) 0.55% and (y) the aggregate Outstanding
Balance of Receivables originated during the fiscal month that is the fourth
fiscal month prior to the fiscal month then most recently ended.

“Defaulted Receivable” means a Receivable (i) as to which any payment, or part
thereof, remains unpaid for 91 calendar days or more from the original due date
for such payment or (ii) that becomes a Charged-Off Receivable prior to 91
calendar days after the original due date.

“Delinquency Ratio Trigger” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.

“Designated Obligor” means an Obligor indicated by the Agent to Seller in
writing.

“Dilution Horizon Factor” means, at any time, a percentage equal to (i) the
aggregate amount of Receivables, less the amount of such Receivables that are
rebilled to the Obligor, originated during the three fiscal month period then
most recently ended, divided by (ii) the aggregate Outstanding Balance of all
Non-Delinquent Receivables at the end of the fiscal month period then most
recently ended.

“Dilution Percentage” means as of any date of determination the greater of (i)
10% and (ii) a percentage calculated in accordance with the following formula:

DP = [(SF x ADR) + [(HDR - ADR) x (HDR/ADR)]] x DHF

where:

 

 

 

 

 

DP

=  

the Dilution Percentage;

 

SF

=

the Stress Factor;

 

ADR

=  

the average of the monthly Dilution Ratios occurring during the 12 most recent
fiscal months;

 

HDR

=  

the highest average three-month Dilution Ratio occurring during the 12 most
recent calendar months; and

 

DHF

=  

the Dilution Horizon Factor at such time.

“Dilution Ratio” means, at any time, a percentage equal to (i) the aggregate
amount of Dilutions, less the amount of such Dilutions for which the related
Receivables are rebilled to the Obligor, which occurred during the

Exh. I-6

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

fiscal month period then most recently ended, divided by (ii) the aggregate
amount of Receivables, less the amount of such Receivables that are rebilled to
the Obligor, originated during the fiscal month that is the third fiscal month
prior to the fiscal month then most recently ended;  provided, that for purposes
of calculating the Dilution Reserve for the period from and including the
Amendment Date through and including the fiscal month end on July 1, 2017,
clause (i) above shall mean the product of (x) 1.30% and (y) the aggregate
Outstanding Balance of Receivables originated during the fiscal month that is
the third fiscal month prior to the fiscal month then most recently ended.

“Dilution Ratio Trigger” means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions, less the amount of such Dilutions for which the
related Receivables are rebilled to the Obligor, which occurred during the
fiscal month period then most recently ended, divided by (ii) the aggregate
amount of Receivables, less the amount of such Receivables that are rebilled to
the Obligor, originated during the fiscal month period three months prior to the
month then most recently ended.

“Dilution Reserve” means, on any date, an amount equal to the Dilution
Percentage multiplied by the Net Receivables Balance as of the close of business
of the Servicer on such date.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Discount Rate” means, the LIBO Rate or the Alternative Base Rate, as
applicable, with respect to each Purchaser Interest of the Financial
Institutions.

“Electing Party” has the meaning set forth in Section 10.2(c).

“Eligible Receivable” means, at any time, a Receivable:

(i)  the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency, provided that (x) a Government
Receivable that otherwise would be an Eligible Receivable under this definition
but for this clause (i) shall be an Eligible Receivable to the extent that the
aggregate Outstanding Balance of all such Government Receivables does not exceed
2% of the aggregate Outstanding Balance of all Eligible Receivables; (y) a
Canadian Receivable that otherwise would be an Eligible Receivable under this
definition but for this clause (i) shall be an Eligible Receivable to the extent
that the aggregate Outstanding Balance of all such Canadian Receivables does not
exceed 5% of the aggregate Outstanding Balance of all Receivables and (z) a
Foreign Receivable that otherwise would be an Eligible Receivable under this
definition but for this clause (i) shall be an Eligible Receivable to the extent
that the aggregate Outstanding Balance of all such Foreign Receivables does not
exceed 5% of the aggregate Outstanding Balance of all Receivables,

(ii)  the Obligor of which is not the Obligor of any Defaulted Receivable, which
in the aggregate constitute more than 25% of all Receivables of such Obligor,

(iii)  which is not a Charged-Off Receivable or a Delinquent Receivable,

(iv)  which by its terms is due and payable (A) within 45 calendar days of the
original billing date therefor and has not had its payment terms extended, (B)
within 60 calendar days of the billing date therefor and has not had its payment
terms extended,  (C) within 90 calendar days of the billing date therefor and
has not had its payment terms extended, (D) for so long as no Purchaser
Revocation is in effect with respect to this clause (iv)(D), within 100 calendar
days of the original billing date therefor and has not had its payment terms
extended if the related Obligor is Rockwell Collins, Inc. or a Subsidiary of
Rockwell Collins, Inc. or (E) for so long as no Purchaser Revocation is in
effect with respect to this clause (iv)(E), within 150 calendar days of the
original billing date therefor and has not had its payment terms extended if the
related Obligor is Honeywell International Inc. or a Subsidiary of Honeywell
International Inc.;

Exh. I-7

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

provided that (x) with respect to subsection (B) hereof the total amount of
Eligible Receivables permitted pursuant to subsection (B) shall not exceed, on
the date of any Monthly Report or Weekly Report, 25% of the aggregate amount of
Eligible Receivables as set forth on such Monthly Report or Weekly Report; and
(y) with respect to subsection (C) hereof the total amount of Eligible
Receivables pursuant to subsection (C) shall not exceed, on the date of any
Monthly Report or Weekly Report, (1) 40% of the aggregate amount of Eligible
Receivables as set forth on such Monthly Report or Weekly Report so long as the
Purchaser Interest Condition is satisfied and (2) 0% at all other times,

(v)  which is an “account” within the meaning of the UCC of all applicable
jurisdictions,

(vi)  which is denominated and payable only in United States dollars in the
United States,

(vii)  which arises under a Contract in substantially the form of or containing
comparable basic provisions as one of the form contracts set forth on Exhibit IX
hereto, or if such form contracts are modified in any material respect, the
Seller Parties will use reasonable efforts to give prior written notice of and
provide a copy of such modified Contract to the Agent prior to its use, which,
together with such Receivable, is in full force and effect and constitutes the
legal, valid and binding obligation of the related Obligor enforceable against
such Obligor in accordance with its terms subject to no offset, counterclaim or
other defense,

(viii)  which arises under a Contract which does not contain a confidentiality
provision that purports to restrict the ability of any Purchaser to exercise its
rights under this Agreement, including,  without limitation, its right to review
the Contract,

(ix)  which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of merchandise or the
provision of services by Originator,

(x)  which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including,  without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(xi)  which satisfies all applicable requirements of the Credit and Collection
Policy,

(xii)  which was generated in the ordinary course of Originator’s business,

(xiii)  which arises solely from the sale of goods or the provision of services,
to the related Obligor by Originator, and not by any other Person (in whole or
in part),

(xiv)  as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including,  without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent,

(xv)  which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against Originator or any other Adverse Claim, and the
Obligor thereon holds no right as against Originator to cause Originator to
repurchase the goods or merchandise the sale of which shall have given rise to
such Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract),

(xvi)  as to which Originator has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor, and



Exh. I-8

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(xvii)  all right, title and interest to and in which has been validly
transferred by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excluded Acquisition” means any direct or indirect acquisition of any business
by Originator consummated on or after January 1, 2010.

“Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale of merchandise or the rendering of services
by Originator and further includes, without limitation, the obligation to pay
any Finance Charges with respect thereto, which, in any case:

(i) the account debtor for which is Sirius Computer Solutions, Inc. and such
indebtedness or other obligation was originated after May 22, 2015;

(ii) the account debtor for which is Intelbras S.A. Industria de Telecomunicacao
Eletronica Brasileira and such indebtedness or other obligation was originated
after December 30, 2016;

(iii) both (a) arises in connection with the sale of merchandise or the
rendering of services by the business previously conducted by any businesses
acquired by Originator in an Excluded Acquisition and (b) is not recorded or
maintained in Avnet’s consolidated general ledger accounting records as part of
general ledger category “company code 0100” or “company code US10” (other than
any Receivables previously coded under “company code 0100” or “company code
US10” that have been coded under any other category without the Agent’s prior
written consent); or

(iv) was recorded or maintained in Avnet’s consolidated general ledger
accounting records as part of general ledger category “company code 1001”
immediately prior to the Amendment Date.

Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Excluded Receivable
separate from an Excluded Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be an Excluded Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.

“Extended Term Eligibility Exception” means either of the extended term
eligibility exceptions set forth in clauses (iv)(D) and (iv)(E) of the
definition of “Eligible Receivable.”

“Extension Notice” has the meaning set forth in Section 4.6(a).

“Facility Account” means Seller’s Account No. 5546079 at JPM Chase.

“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 147(b)(1) of the Code.



Exh. I-9

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” (11 U.S.C. §§ 101 et seq.) as amended and any successor statute
thereto.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

“Fee Letter” means each of (i) the amended and restated letter agreement
relating to the payment of fees to Agent, dated as of August 18, 2016, between
Seller and the Agent, as the same may be amended or modified and in effect from
time to time, (ii) the amended and restated letter agreement relating to the
payment of fees to the Purchasers, dated as of August 18, 2016, among Seller and
the Purchasers, as the same may be amended or modified and in effect from time
to time and (iii) any other fee letter or similar letter agreement relating to
the payment of fees to any of the Purchasers entered into among Seller, the
Purchasers party thereto and/or any agent or agents acting on behalf of any such
Purchasers, as any such fee letter or letter agreement may be amended or
modified and in effect from time to time.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

“Foreign Receivable” means a Receivable (other than a Canadian Receivable) the
Obligor of which, if a natural person, is a resident of any member country in
the Organization for Economic Co-operation and Development (other than the
United States) (each such member country, a “Specified OECD Country”) or, if a
corporation or other business organization, is organized under the laws of a
Specified OECD Country or any political subdivision thereof and has its chief
executive office in a Specified OECD Country or the United States.

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Company.

“Funding Source” means with respect to any Company (i) such Company’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Company.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Government Receivable” means a Receivable the Obligor of which is the United
States federal government, a state or local government, a governmental
subdivision of the United States federal government or of a state or local
government, or an agency of the United States federal government or of a state
or local government.  For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease

Exh. I-10

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

obligations, (vi) net liabilities under interest rate swap, exchange or cap
agreements, (vii) Contingent Obligations and (viii) liabilities in respect of
unfunded vested benefits under plans covered by Title IV of ERISA.

“Independent Director” means a member of the Board of Directors of Seller who
(i) shall not have been at the time of such Person’s appointment or at any time
during the preceding five years, and shall not be as long as such Person is a
director of Seller, (A) a director, officer, employee, partner, shareholder,
member, manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”): Servicer, Originator, or any of their respective
Subsidiaries or Affiliates (other than Seller), (B) a supplier to any of the
Independent Parties, (C) a Person controlling or under common control with any
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties, or (D) a member of the immediate family of any director,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the Independent Parties; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.

“Initial Closing Date” has the meaning set forth in the Preliminary Statements
to this Agreement.

“JPM Chase” means JPMorgan Chase Bank, N.A., in its individual capacity and its
successors.

“JPM Company” means Chariot Funding LLC and its successors and assigns.

“LIBO Rate” means the sum of (i) (x) with respect to Chariot Funding LLC and PNC
Bank, National Association, the Daily/90 Day LIBOR Rate, as defined in Schedule
C, or (y) with respect to the other Financial Institutions, subject to the
limitation contained in the last sentence of Section 4.1, (a) the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) appearing on Reuters
Screen LIBOR01 Page1 (or any successor or substitute page) as the London
Interbank offered rate for deposits in U.S. dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the relevant Tranche
Period and for delivery on the first day of such Tranche Period, for the number
of days comprised therein, and in an amount equal to or comparable to the amount
of the Capital associated with such Tranche Period (provided, that if at least
two such offered rates appear on Reuters Screen LIBOR01 Page1, the rate in
respect of such Tranche Period will be the arithmetic mean of such offered
rates), divided by (b) one minus a percentage (expressed as a decimal) equal to
the daily average during such Tranche Period of the percentage in effect on each
day of such Tranche Period, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor thereto), for determining the aggregate
maximum reserve requirements applicable to “Eurocurrency Liabilities” pursuant
to Regulation D or any other then applicable regulation of such Board of
Governors which prescribes reserve requirements applicable to “Eurocurrency
Liabilities” as presently defined in Regulation D, plus (ii) the Applicable
Margin;  provided, however, that if the LIBO Rate as determined herein would be
less than zero percent (0.00%) on any day, for purposes of this Agreement, such
rate shall be deemed to be zero percent (0.00%) for such day.  If for any reason
the foregoing rates are unavailable from the Reuters service, then such rate of
interest shall be based upon another market quotation rate source as determined
by JPMorgan Chase Bank, N.A.

“Liquidity Provider Termination Date” has the meaning set forth in Section 2.2.

“Liquidity Termination Date” means August 19, 2018.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.



Exh. I-11

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

“Long-Term Debt” means, at any time, in respect of Avnet, any publicly-held
senior unsecured debt obligations outstanding at any such time with a maturity
more than one year after the date of any determination hereunder.

“Loss Horizon Factor” means, at any time, a percentage equal to (i) (x) the
aggregate amount of Receivables, less the amount of such Receivables that are
rebilled to the Obligor, originated during the four fiscal month period then
most recently ended,  plus (y) 50% of the aggregate amount of Receivables, less
the amount of such Receivables that are rebilled to the Obligor, originated
during the fourth fiscal month preceding the fiscal month then most recently
ended,  divided by (ii) the aggregate Outstanding Balance of all Non-Delinquent
Receivables at the end of the fiscal month then most recently ended.

“Loss Percentage” means at any time the greater of (i) 10% and (ii) a percentage
calculated in accordance with the following formula:

LP = SF x LHF x LR

where:

 

 

 

 

 

LP

=  

the Loss Percentage;

 

SF

=

the Stress Factor;

 

LHF

=  

the Loss Horizon Factor; and

 

LR

=  

the highest three month rolling average of the Default Ratios occurring during
the 12 most recent fiscal months.

“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

“Loss Ratio Trigger” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Defaulted Receivables at such
time, divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.  

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor.

“Non-Delinquent Receivables” means, at any time, the aggregate Outstanding
Balance of all Receivables that are not Delinquent Receivables.

“Non-Renewing Financial Institution” has the meaning set forth in Section
4.6(a).

“Obligations” has the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.



Exh. I-12

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

“Original Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

“Originator” means Avnet, Inc., in its capacity as seller under the Receivables
Sale Agreement.

“Other Costs” has the meaning set forth in Section 10.3.

“Other Sellers” has the meaning set forth in Section 10.4.

“Other Servicer Collected Funds” means any cash collections, other cash proceeds
or other amounts deposited, credited or funded to any Collection Account, to the
extent such cash collections, other cash proceeds or other amounts do not
constitute Collections.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PNC” means PNC Bank, National Association and its successors and assigns.

“PNC Company” means PNC Bank, National Association and its successors and
assigns.

“Pooled Commercial Paper” has the meaning set forth in Schedule C to this
Agreement.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Agent.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group, adjusted as necessary to give effect to
the application of the terms of Section 4.6 and (b) for each Company, a
percentage equal to (i) the Company Purchase Limit of such Company, divided by
(ii) the aggregate amount of all Company Purchase Limits of all Companies
hereunder.

“Purchase Limit” means $400,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of (A) 97% or, if the Purchaser
Interest Condition is existing on the applicable purchase date, 100% of the
amount equal to (1) the Net Receivables Balance on the applicable purchase date,
minus (2) the Aggregate Reserves on the applicable purchase date, over (B) the
aggregate outstanding amount of Aggregate Capital on the applicable purchase
date, immediately prior to such proposed Incremental Purchase.

“Purchaser Group” means with respect to (i) each Company, a group consisting of
such Company and its Related Financial Institutions and (ii) each Financial
Institution, a group consisting of such Financial Institution, the

Exh. I-13

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Company for which such Financial Institution is a Related Financial Institution
and each other Financial Institution that is a Related Financial Institution for
such Company.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable.  Each such undivided percentage interest
shall equal:

 

 

C

 

 

(NRB – AR)

 

where:

C=the Capital of such Purchaser Interest.

AR=the Aggregate Reserves.

NRB=the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date.  The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

“Purchaser Interest Condition” means that either the rating of Avnet’s Long-Term
Debt is equal to BBB- or higher by S&P or Baa3 or higher by Moody’s. 

“Purchaser Revocation” means any revocation by any Purchaser, delivered in
writing to the Agent and the Seller Parties, of any Special Concentration Limit
or any Extended Term Eligibility Exception.  A Purchaser Revocation may be
rescinded in writing by all of the Purchasers that delivered the applicable
Purchaser Revocation.

“Purchasers” means each Company and each Financial Institution.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Ratings Request” has the meaning set forth in Section 10.2(c).

“Receivable”  means all indebtedness and other obligations owed to Seller or
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement or hereunder) or in which Seller
or Originator has a security interest or other interest (including,
 without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible), arising in connection
with the sale of merchandise or the rendering of services by Originator, and
further includes,  without limitation, the obligation to pay any Finance Charges
with respect thereto; provided, that ‘Receivable’ shall not include any Excluded
Receivable.  Indebtedness and other rights and obligations arising from any one
transaction, including,  without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement, dated as of February 27, 2017, between Originator and Seller, as
amended from time to time.



Exh. I-14

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

“Recharacterization” has the meaning set forth in Section 13.14(c).

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including,  without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Requirement” has the meaning set forth in Section 10.2(a).

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Financial Institution” means with respect to each Company, each
Financial Institution set forth opposite such Company’s name in Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

“Related Security” means, with respect to any Receivable:

(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by Originator gave
rise to such Receivable (including as a result of related financing
arrangements), and all insurance contracts with respect thereto,

(ii) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
 without limitation, statutory authority), all other security interests or liens
and property subject thereto from time to time, if any, purporting to secure
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise, together with all financing statements and security
agreements describing any collateral securing such Receivable,

(iii) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
 without limitation, statutory authority), all guaranties, letters of credit,
insurance, “supporting obligations” (within the meaning of Section 9-102(a) of
the UCC of all applicable jurisdictions) and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,

(iv) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
 without limitation, statutory authority), all service contracts and other
contracts and agreements associated with such Receivable,

(v) all Records related to such Receivable,

(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable,

(vii) all of Seller’s right, title and interest in, to and under each Lock-Box,
each Collection Account and each Collection Account Agreement, and

(vii) all proceeds of any of the foregoing.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

 

Aggregate Reduction

Required Notice Period

Exh. I-15

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

≤$100,000,000

two Business Days

 

$100,000,000 to $250,000,000

five Business Days

 

>$250,000,000

ten Business Days

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 66-2/3% of the aggregate Commitments
and the Companies with Company Purchase Limits in excess of 66-2/3% of the
aggregate amount of all Company Purchase Limits of all Companies hereunder.

“Required Rating” has the meaning set forth in Section 10.2(c).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Servicer or its
Affiliates in reimbursement of actual management services performed).

“S&P” means S&P Global Ratings, a division of the McGraw-Hill Companies, Inc.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any country-wide Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of Commerce,
or the U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

“Scotia” means The Bank Of Nova Scotia and its successors and assigns.

“Scotia Company” means Liberty Street Funding LLC and its successors and
assigns.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicing and Yield Reserve” means, on any date, an amount equal to 2%
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means (A) the 20th calendar day of each month (and if such day
is not a Business Day, then the next Business Day), and (B) the last day of the
relevant Tranche Period in respect of each Purchaser Interest of any Financial
Institution.



Exh. I-16

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

“Settlement Period” means (A) in respect of each Purchaser Interest of the
Companies, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of any Financial Institution, the entire Tranche Period of
such Purchaser Interest.

“SMBC” means Sumitomo Mitsui Banking Corporation and its successors and assigns.

“SMBC Company” means Manhattan Asset Funding Company LLC and its successors and
assigns.

“Special Concentration Limit” means each of the Concentration Limits set forth
in clauses (i) through (vi) of the second proviso to the definition of
“Concentration Limit.”

“Stress Factor” means a number equal to 2.25.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Seller.

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(b)) of such
Terminating Financial Institution, minus, an amount equal to 2% of such
Commitment.

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus, an amount equal to 2% of such Commitment minus (b) the
Capital of the Purchaser Interests funded by such Terminating Financial
Institution.

“Terminating Financial Institution” means the meaning set forth in Section
4.6(b).

“Termination Percentage” has the meaning set forth in Section 2.2.

“Terminating Tranche” has the meaning set forth in Section 4.3(b).  

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:

(a)  if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three, four or six months, commencing on a Business
Day selected by Seller or the applicable Financial Institution pursuant to this
Agreement.  Such Tranche Period shall end on the day in the applicable
succeeding calendar month which corresponds numerically to the beginning day of
such Tranche Period, provided,  however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or

(b)  if Yield for such Purchaser Interest is calculated on the basis of the
Alternative Base Rate, a period commencing on a Business Day selected by Seller
and agreed to by the applicable Financial Institution, provided no such period
shall exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided,
 however, that in the case of Tranche Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Tranche Period
shall end on the immediately preceding Business Day.  In the case of any Tranche
Period for any Purchaser Interest which commences before the Amortization Date
and would otherwise end on a date occurring after the Amortization Date, such
Tranche Period

Exh. I-17

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

shall end on the Amortization Date.  The duration of each Tranche Period which
commences after the Amortization Date shall be of such duration as selected by
the applicable Financial Institution. 

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Fee Letters, the Subordinated Note (as defined in the Receivables Sale
Agreement) and all other instruments, documents and agreements executed and
delivered in connection herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Weekly Report” means a report, in form and substance acceptable to the Agent
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

“Weekly Reporting Condition” means that either (i) the rating of Avnet’s
Long-Term Debt is lower than BBB- by S&P and lower than Baa3 by Moody’s or (ii)
no rating for Avnet’s Long-Term Debt is available from either Moody’s or S&P.

“WFB” means Wells Fargo Bank, National Association, a national banking
association and its successors and assigns.

“WFB Company” means Wells Fargo Bank, National Association, a national banking
association and its successors and assigns.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360 day basis.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.  All section references herein to the UCC shall include all
successor sections under any subsequent version or amendment to any Article of
the UCC.

 



Exh. I-18

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]


JPMorgan Chase Bank, N.A.,
as Agent
10 S Dearborn St, 16th Floor
Chicago, Illinois 60603
Attention:  Asset Backed Securities Conduit Group

ABS.Treasury.Dept@jpmorgan.com

Attention:_______

Re:  PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of February 27, 2017, by and among Avnet Receivables
Corporation, a Delaware corporation (the “Seller”), Avnet, Inc., as Servicer,
the Financial Institutions, the Companies and JPMorgan Chase Bank, N.A., as
Agent (as amended, restated, supplemented or otherwise modified from time to
time the “Receivables Purchase Agreement”).  Capitalized terms used herein shall
have the meanings assigned to such terms in the Receivables Purchase Agreement.

The Agent is hereby notified of the following Incremental Purchase:

 

Purchase Price:

$

Date of Purchase:



Requested Discount Rate:

[LIBO Rate] [Alternative Base Rate]

Requested Tranche Period:

 

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]:

[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. No. ( )

Please advise [Name] at telephone no ( ) _________________ if any Company will
not be making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Incremental Purchase):



Exh. II-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

(i)the representations and warranties of Seller set forth in Section 5.1 of the
Receivables Purchase Agreement are true and correct on and as of the Purchase
Date as though made on and as of such date;

(ii)no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii)the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 97% or, if the Purchaser Interest Condition is existing on the date
hereof and on the Purchase Date, 100%; and

(iv)the amount of Aggregate Capital is $_________ after giving effect to the
Incremental Purchase to be made on the Purchase Date.

 

 

 

 

Very truly yours,

 

AVNET RECEIVABLES CORPORATION

 

 

 

 

By:

__________________________________

Name: 

 

Title:

 

 

 

 

 

 

 

 



Exh. II-2

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

EXHIBIT III

JURISDICTIONS OF ORGANIZATION;  LOCATIONS OF RECORDS; ORGANIZATIONAL NUMBER(S);
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S); OTHER NAMES

SERVICER:

 

 

 

Jurisdiction of Organization:

New York

 

 

Location(s) of Records:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

 

Organizational Number:

None

 

 

Federal Employer

 

Identification Number:

11-1890605

 

 

Other Names:

None

 

 

SELLER:

 

 

 

Jurisdiction of Organization:

Delaware

 

 

Location(s) of Records:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

 

Organizational Number:

3406901

 

 

Federal Employer

 

Identification Number:

86-1034377

 

 

Other Names:

None

 

 



Exh. III-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

Lock-Box

Related Collection Account

1.Bank of America, N.A.

Ms. Cindy Hastings

555 S. Flower Street, 3rd Floor

Los Angeles, California  90071

 

Lock-Boxes

 

P.O. Box 847722

Dallas, Texas  75202-7722

Deposit Account Number:  3752134661

2.JPMorgan Chase Bank, N.A.

 

Carol Willoughby

560 Mission Street, Floor 03

San Francisco, CA, 94105-2907

 

Lock-Boxes

 

P.O. Box #100340

Pasadena, California  91189-0340

 

P.O. Box #70390

Chicago, Illinois  60673-0390

Lock-Box Account No.:  59-37116

 

 



Exh. IV-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To:  JPMorgan Chase Bank, N.A., as Agent

This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Receivables Purchase Agreement, dated as of February 27, 2017,
among Avnet Receivables Corporation (the “Seller”), Avnet, Inc. (the
“Servicer”), the Purchasers party thereto and JPMorgan Chase Bank, N.A., as
agent for such Purchasers (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Agreement”).  Capitalized terms used
and not otherwise defined herein are used with the meanings attributed thereto
in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.  I am the duly elected                       of [Insert name of applicable
Seller Party] (the “Applicable Party”).

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Applicable Party and its Subsidiaries during the accounting
period covered by the attached financial statements.

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

 

5.  Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Applicable Party has taken, is taking, or
proposes to take with respect to each such condition or event:




6.  As of the date hereof, the jurisdiction of organization of Seller is
Delaware, the jurisdiction of organization of the Servicer is New York, each of
Seller and the Servicer is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in Delaware or New York, as applicable) and
neither Seller or the Servicer has changed its jurisdiction of organization
since June 28, 2001.



Exh. V-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ____ day of ________, ____.

 

 

 

 

 

By:

___________________________________

Name: 

 

Title:

 

 

 

 

 



Exh. V-2

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

SCHEDULE I TO COMPLIANCE CERTIFICATE


A. Schedule of Compliance as of __________, ____ with Section ___ of the
Agreement.  Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:                

 



Exh. V-3

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

EXHIBIT VI

FORM OF COLLECTION ACCOUNT AGREEMENT

[On letterhead of Originator]

_____________, _____

[Lock-Box Bank/Concentration Bank/Depositary Bank]

Re:[Name of Originator]

Ladies and Gentlemen:

Reference is hereby made to P.O. Box #              in [city, state, zip code]
(the “Lock-Box”) of which you have exclusive control for the purpose of
receiving mail and processing payments therefrom pursuant to that certain [name
of lock-box agreement] between you and Avnet, Inc. (the “Company”)
dated            (the “Agreement”).  You hereby confirm your agreement to
perform the services described therein.  Among the services you have agreed to
perform therein, is to endorse all checks and other evidences of payment, and
credit such payments to the Company’s checking account no.            maintained
with you in the name of the Company (the “Lock-Box Account”).  You hereby
confirm and agree that the Lock-Box Account is a “deposit account” within the
meaning of Section 9-102(a)(29) of the UCC.

The Company hereby informs you that pursuant to that certain Receivables Sale
Agreement, dated as of ______ __, ____ between the Company and Avnet Receivables
Corporation (the “Seller”), all of the Company’s right, title and interest in
and to, and exclusive ownership and control of, the Lock-Box and the Lock-Box
Account has been transferred to Seller.  The Company and Seller hereby request
that the name of the Lock-Box Account be changed to “[Avnet, Inc.], as
Servicer.”

The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that upon receiving notice from JPMorgan Chase Bank, N.A.  (“JPM Chase”) in the
form attached hereto as Annex A: (i) the name of the Lock-Box Account will be
changed to JPM Chase for itself and as agent (or any designee of JPM Chase) and
JPM Chase will have exclusive ownership of and access to the Lock-Box and the
Lock-Box Account, and neither the Company, Seller, nor any of their respective
affiliates will have any control of the Lock-Box or the Lock-Box Account or any
access thereto, (ii) you will either continue to send the funds from the
Lock-Box to the Lock-Box Account, or will redirect the funds as JPM Chase may
otherwise request, (iii) you will transfer monies on deposit in the Lock-Box
Account, at any time, as directed by JPM Chase and otherwise comply with all
instructions received from JPM Chase with respect to the Lock-Box and the
Lock-Box Account without further consent by Company, Seller or any other person
or entity, (iv) all services to be performed by you under the Agreement will be
performed on behalf of JPM Chase, and (v) all correspondence or other mail which
you have agreed to send to the Company or Seller will be sent to JPM Chase at
the following address:

JPMorgan Chase Bank, N.A.

10 S Dearborn St, 16th Floor

Chicago, Illinois 60603

Attention:  Asset Backed Securities Conduit Group

Moreover, upon such notice, JPM Chase for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company’s assignee)
under the Agreement.  Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by JPM Chase for the purpose of receiving
funds from the Lock-Box are subject to the liens of

Exh. VI-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

JPM Chase for itself and as agent, and will not be subject to deduction,
set-off, banker’s lien or any other right you or any other party may have
against the Company or Seller. 

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS.  This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

Regardless of any provisions in any other agreement, for purposes of the Uniform
Commercial Code as in effect in the State of Illinois, Illinois shall be deemed
to be your jurisdiction (within the meaning of Section 9-304 of the UCC) and the
Lock-Box Account shall be governed by the laws of the State of Illinois. This
letter agreement may be executed in any number of counterparts and all of such
counterparts taken together will be deemed to constitute one and the same
instrument.

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing.  In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control.  Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.

 



Exh. VI-2

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below.  This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

 

 

 

 

Very truly yours,

 

AVNET, INC.

 

 

 

 

 

 

 

By:

_______________________________

 

Name:

 

 

Title:

 

 

 

 

AVNET RECEIVABLES CORPORATION

 

 

 

 

 

By:

_______________________________

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged and agreed to

 

this      day of

 

 

[COLLECTION BANK]

 

By:

_____________________________

 

Name: 

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

By:

_____________________________

 

Name: 

 

 

Title:

 

 

 

 

 

 

 



Exh. VI-3

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

ANNEX A

FORM OF NOTICE

[On letterhead of JPM Chase]

_____________, _____

[Collection Bank/Depositary Bank/Concentration Bank]

Re:Avnet. Inc./Avnet Receivables Corporation

Ladies and Gentlemen:

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among Avnet, Inc., Avnet Receivables Corporation, you and us,
to have the name of, and to have exclusive ownership and control of, account
number              (the “Lock-Box Account”) maintained with you, transferred to
us.  [Lock-Box Account will henceforth be a zero-balance account, and funds
deposited in the Lock-Box Account should be sent at the end of each day
to                .]  You have further agreed to perform all other services you
are performing under that certain agreement dated             between you and
Avnet, Inc. on our behalf.

We appreciate your cooperation in this matter.

 

 

 

 

Very truly yours,

 

JPMORGAN CHASE BANK, N.A.

 

(for itself and as agent)

 

 

By:

______________________________________

Name: 

______________________________________

Title:

 

 

 

 

 

 

 



Annex A-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).

PRELIMINARY STATEMENTS

A.This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of February 27, 2017, by and among Avnet Receivables
Corporation, as Seller, Avnet, Inc., as Servicer, the Companies party
thereto, the Financial Institutions party thereto and JPMorgan Chase Bank, N.A.,
as Agent (as amended, modified or restated from time to time, the “Purchase
Agreement”).  Capitalized terms used and not otherwise defined herein are used
with the meanings set forth or incorporated by reference in the Purchase
Agreement.

B.Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and

C.Assignor is selling and assigning to Assignee an undivided ____________% (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the Transaction Documents, including,  without
limitation, Assignor’s Commitment and (if applicable) the Capital of Assignor’s
Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1.The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the Agent to the Company in the Assignor’s
and Assignee’s Purchaser Group, Assignor and Assignee.  From and after the
Effective Date, Assignee shall be a Financial Institution party to the Purchase
Agreement for all purposes thereof as if Assignee were an original party thereto
and Assignee agrees to be bound by all of the terms and provisions contained
therein.

2.If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including,  without limitation, the
Transferred Percentage of Assignor’s future funding obligations under Article I
of the Purchase Agreement.

3.If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby

Exh. VII-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

irrevocably taken, received and assumed from Assignor, the Transferred
Percentage of Assignor’s Commitment and the Capital of Assignor’s Purchaser
Interests (if applicable) and all related rights and obligations under the
Purchase Agreement and the Transaction Documents, including,  without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Article I of the Purchase Agreement.

4.Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

5.Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6.By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows:  (a)
other than the representation and warranty that it has not created any Adverse
Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of Seller,
any Obligor, any Affiliate of Seller or the performance or observance by
 Seller, any Obligor, any Affiliate of Seller of any of their respective
obligations under the Transaction Documents or any other instrument or document
furnished pursuant thereto or in connection therewith; (c) Assignee confirms
that it has received a copy of the Purchase Agreement and copies of such other
Transaction Documents, and other documents and information as it has requested
and deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (d) Assignee will, independently and without
reliance upon the Agent, any Company, Seller or any other Financial Institution
or Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Purchase Agreement and the Transaction Documents;
(e) Assignee appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Transaction Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) Assignee agrees that it will perform in
accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Financial Institution (including,  without limitation, as a
Related Financial Institution) or, when applicable, as a Purchaser.

7.Each party hereto represents and warrants to and agrees with the Agent that it
is aware of and will comply with the provisions of the Purchase Agreement,
including,  without limitation,  Article I and Sections 4.1, and 13.6 thereof.

8.Schedule I hereto sets forth the revised Commitment of Assignor, the Company
for which Assignee shall act as a Related Financial Institution and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9.THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

10.  Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of any Company, it will not institute against, or join any other
Person in instituting against, any Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.



Exh. VII-2

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

 

[ASSIGNOR]

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 



Exh. VII-3

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS

Date: _______________, ____

Transferred Percentage: ________%

 

 

A-1

A-2

B-1

B-2

Assignor

Commitment (prior to giving effect to the Assignment Agreement)

Commitment (after giving effect to the Assignment Agreement)

Outstanding Capital (if any)

Ratable Share of Outstanding Capital

 

 

 

 

 

 

 

 

A-2

B-1

B-2

Assignee

 

Commitment (after giving effect to the Assignment Agreement)

Outstanding Capital (if any)

Ratable Share of Outstanding Capital

 

 

 

 

 

 

 

Assignee is a Related Financial Institution for: _____________________

Address for Notices



Attention:
Phone:
Fax:



Exh. VII-4

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:________________________, Assignor

________________________

________________________

________________________

 

TO:________________________, Assignee

________________________

________________________

________________________

The undersigned, as Agent under the Third Amended and Restated Receivables
Purchase Agreement, February 27, 2017, by and among Avnet Receivables
Corporation, a Delaware corporation, Avnet, Inc., as Servicer, the Companies
party thereto, the Financial Institutions party thereto and JPMorgan Chase Bank,
N.A., as Agent (as amended, modified or restated from time to time, the
“Purchase Agreement”), hereby acknowledges receipt of executed counterparts of a
completed Assignment Agreement dated as of ____________, ____ between
__________________, as Assignor, and __________________, as Assignee.  Terms
defined in such Assignment Agreement are used herein as therein defined.

1.Pursuant to such Assignment Agreement, you are advised that the Effective Date
will be ______________, ____.

2.The Company in the Assignor’s Purchaser Group hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Purchase Agreement.

[3.Pursuant to such Assignment Agreement, the Assignee is required to pay
$____________ to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

 

 

 

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

individually and as Agent

 

 

 

 

 

By:

 

 

Title:

_______________________________________

 

 

 

 

 

 

[APPLICABLE COMPANY]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 



Exh. VII-5

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

See Attached

 

 



Exh. VIII-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

EXHIBIT IX

FORM OF CONTRACT(S)

See Attached

 

 



Exh. IX-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

EXHIBIT X

FORM OF MONTHLY REPORT

The attached Monthly Report is a true and accurate accounting pursuant to the
terms of the Third Amended and Restated Receivables Purchase Agreement, dated as
of February 27, 2017 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Agreement”), by and among Avnet
Receivables Corporation (the “Seller”), Avnet, Inc. (the “Servicer”), the
Purchasers party thereto and JPMorgan Chase Bank, N.A., as agent for such
Purchasers, and I have no knowledge of the existence of any conditions or events
which constitute an Amortization Event or Potential Amortization Event, as each
such term is defined under the Agreement, during or at the end of the accounting
period covered by this monthly report or as of the date of this certificate,
except as set forth below.

By:______________________

Name:___________________

Title:____________________

Company Name:___________

Date:____________________

 



Exh. X-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

EXHIBIT XI

 

COLLATERAL DESCRIPTION

 

 

All assets and personal property of the Debtor now owned or hereafter acquired
and wherever located.

 

You are hereby notified that any purchase of or any interest in any chattel
paper or instruments of the Debtor covered by this financing statement will
violate the rights of the Secured Party.



Exh. XI-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

SCHEDULE A

COMMITMENTS, COMPANY PURCHASE LIMITS
AND RELATED FINANCIAL INSTITUTIONS

Commitments of Financial Institutions

Financial Institution

Commitment

Chariot Funding LLC

$76,500,000.00

The Bank of Nova Scotia

$76,500,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

$51,000,000.00

PNC Bank, National Association

$50,000,000.00

Sumitomo Mitsui Banking Corporation

$51,000,000.00

Branch Banking and Trust Company

$25,000,000.00

Wells Fargo Bank, National Association

$75,000,000.00

 

Company Purchase Limits and
Related Financial Institutions of Companies

Company

Company Purchase Limit

Related Financial Institution(s)

Chariot Funding LLC

$75,000,000.00

Chariot Funding LLC

Liberty Street Funding LLC

$75,000,000.00

The Bank of Nova Scotia

Victory Receivables Corporation

$50,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

PNC Bank, National Association

$50,000,000.00

PNC Bank, National Association

Manhattan Asset Funding Company LLC

$50,000,000.00

Sumitomo Mitsui Banking Corporation

Branch Banking and Trust Company

$25,000,000.00

Branch Banking and Trust Company

Wells Fargo Bank, National Association

$75,000,000.00

Wells Fargo Bank, National Association

 



A-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

SCHEDULE B

DOCUMENTS TO BE DELIVERED
TO THE AGENT, THE AMENDMENT DATE FINANCIAL INSTITUTIONS AND THE AMENDMENT DATE
COMPANIES ON OR PRIOR TO THE AMENDMENT DATE

1.Executed copies of this Agreement, duly executed by the parties hereto.

2.Executed copies of the Receivables Sale Agreement, duly executed by the
parties thereto.

3.Copy of the Resolutions of the Board of Directors of each of Avnet and
Seller (to the extent such resolutions are deemed required for Avnet by
counsel), certified by its Secretary and authorizing such Person’s execution,
delivery and performance of this Agreement, the Receivables Sale Agreement and
the other documents to be delivered by it hereunder.

4.Articles or Certificate of Incorporation of each of Avnet and Seller and
certified by the Secretary of State of its jurisdiction of incorporation on or
within thirty (30) days prior to the date hereof.

5.Good Standing Certificate for each Seller Party issued by the Secretaries of
State of its state of incorporation and each jurisdiction listed below:

 

a.

Seller: Delaware (SOI)

 

b.

Seller: Arizona

 

c.

Avnet: New York (SOI)

 

d.

Avnet: Arizona

 

6.A certificate of the Secretary of each of Avnet and Seller certifying (i) the
names and signatures of the officers authorized on its behalf to execute this
Agreement, the Receivables Sale Agreement and any other documents to be
delivered by it hereunder or thereunder and (ii) a copy of such Person’s
By-Laws.

7.A  copy of search results showing UCC filings filed with the Secretary of
State of the State of Delaware from December 13, 2016 through February 9, 2017
naming Seller as debtor.

8.A  copy of search results showing UCC filings filed with the Secretary of
State of the State of New York from December 14, 2016 through February 1,
2017 naming Avnet as debtor.

9.A favorable opinion of legal counsel for Avnet and Seller reasonably
acceptable to the Agent which addresses the following matters and such other
matters as the Agent may reasonably request:

--In the event of the bankruptcy of Avnet:

(a)section 362(a) of title 11 of the United States Code would not apply to stay
payment to Seller of the amounts collected on the Receivables and proceeds of
sale thereof;

(b)the Receivables and proceeds of sale or collections thereof would not
constitute property of Avnet’s bankruptcy estate under section 541(a)(1) or
(a)(6) of title 11 of the United States Code; and

(c)in a case under title 11 of the United States Code, a creditor or the trustee
in bankruptcy of Avnet would not have valid legal grounds to have a court
disregard the separate legal existence and corporate form of Seller so as to
cause a substantive consolidation of the assets and liabilities of Avnet and
Seller.



B-1

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

--Each of Avnet and Seller is a corporation duly incorporated, validly existing,
and in good standing under the laws of its state of incorporation.

--Each of Avnet and Seller has all requisite authority to conduct its business
in each jurisdiction where failure to be so qualified would have a material
adverse effect on such Person’s business.

--Each of Avnet and Seller has all requisite power and authority to execute,
deliver and perform all of its obligations under this Agreement, the Receivables
Sale Agreement and each other Transaction Document to which it is a party.

--The execution and delivery by each of Avnet and Seller of this Agreement, the
Receivables Sale Agreement and each other Transaction Document to which it is a
party and its performance of its obligations thereunder have been duly
authorized by all necessary corporate action and proceedings on the part of such
Person and will not:

(a)require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements); or

(b)contravene, or constitute a default under, any provision of applicable law or
regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such Person.

--This Agreement, the Receivables Sale Agreement and each other Transaction
Document to which such Person is a party has been duly executed and delivered by
such Person and constitutes the legal, valid, and binding obligation of such
Person, enforceable in accordance with its terms, except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.

--To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against Avnet or Seller or any of their respective Affiliates,
which would materially adversely affect the business or financial condition of
such Person and its Affiliates taken as a whole or which would materially
adversely affect the ability of such Person to perform its obligations under any
Transaction Document to which it is a party.

--The provisions of the Receivables Sale Agreement are effective to create a
valid security interest in favor of Seller in all Receivables, and upon the
filing of financing statements, Seller shall acquire a perfected security
interest in such Receivables.

--The provisions of this Agreement are effective to create a valid security
interest in favor of the Agent for the benefit of the Purchasers in all
Receivables, and upon the filing of financing statements, the Agent for the
benefit of the Purchasers shall acquire a perfected security interest in such
Receivables.

10.Compliance Certificates for Seller, Originator and the Servicer.

11.The Monthly Report for December 2016.

12.A pro forma report containing the information typically included in a Monthly
Report, for the month ended January 28, 2017, reflecting (i) only the
Receivables recorded as part of general ledger category “company code 0100” or
“company code US10” and (ii) the Net Receivables Balance and Aggregate Reserves
as the

B-2

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

same would be calculated after giving effect to the amendment and restatement to
occur on the Amendment Date.

13.Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement or the Receivables Sale Agreement.

 



B-3

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

SCHEDULE C

COMPUTATION OF CP COSTS

With respect to the Purchaser Interest of the Companies on any day, the CP Costs
on such day shall equal the sum of Company Costs for each Company as of such
day, where “Company Costs” has the meaning specified below.

“Company Costs” means, with respect to Purchaser Interests of the Companies,:

a.For any Purchaser Interest purchased by the JPM Company, for any day, an
amount equal to (i) the product of (A) the Daily/90 Day LIBOR Rate in respect of
such day, and (B) the aggregate Capital associated with each Purchaser Interest
that shall have been funded by the JPM Company with the issuance of Commercial
Paper, divided by (ii) 360.  “Daily/90 Day LIBOR Rate” means, for any day, a
rate per annum equal to the ninety  (90) day London-Interbank Offered Rate
appearing on the Bloomberg BBAM (British Bankers Association) Page (or on any
successor or substitute page of such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London;  provided,  however, that if the
Daily/90 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%)  for such day.  In the event that such rate is not
available on any day at such time for any reason, then the “Daily/90 Day LIBOR
Rate” for such day shall be the rate at which ninety (90) day U.S. Dollar
deposits of $5,000,000 are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if the Agent is for any reason unable
to determine the Daily/90 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/90 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
a Purchaser Interest, the Daily/90 Day LIBOR Rate for such day shall be the
Alternative Base Rate.

b.For any Purchaser Interest purchased by the Scotia Company, for any day, the
per annum rate equivalent to the “weighted average cost” (as defined below)
related to the issuance of Commercial Paper that is allocated, in whole or in
part, to fund the Capital of such Purchaser Interest (and which may also be
allocated in part to the funding of other assets of the Scotia Company);
provided,  however, that if any component of such rate is a discount rate in
calculating the Company Costs for the Capital of such Purchaser Interest for
such date, the rate used to calculate such component of such rate shall be a
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.  For the purposes of this paragraph (b), the
“weighted average cost” shall consist of (x) the actual interest rate paid to
purchasers of Commercial Paper issued by the Scotia Company, (y) the costs
associated with the issuance of such Commercial Paper (including dealer fees and
commissions to placement agents), and (z) interest on other borrowing or funding
sources by the Scotia Company, including to fund small or odd dollar amounts
that are not easily accommodated in the commercial paper market.  For each
Settlement Period, the Scotia Company shall calculate its aggregate Company
Costs for such Settlement Period and report such Company Costs to the Agent
pursuant to Section 3.3 of this Agreement.

c.For any Purchaser Interest purchased by the SMBC Company, for any day, the sum
of (i) discount or yield accrued on Pooled Commercial Paper (as defined below)
on such day, plus (ii) any and all accrued commissions in respect of placement
agents and Commercial Paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable

C-1

11963665-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

purchase facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase facilities
funded substantially with Pooled Commercial Paper, minus (v) any payment
received on such day net of expenses in respect of broken funding costs related
to the prepayment of any purchaser interest of the SMBC Company pursuant to the
terms of any receivable purchase facilities funded substantially with Pooled
Commercial Paper.  In addition to the foregoing costs, if Seller shall request
any Incremental Purchase during any period of time determined by the SMBC
Company (or by the SMBC Company’s agent on its behalf) in its sole discretion to
result in incrementally higher Company Costs with respect to the SMBC Company
applicable to such Incremental Purchase by the SMBC Company, the Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by the SMBC Company in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional Company Costs applicable only to such special pool
and charged each day during such period against such Capital.  Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Company
Costs with respect to the SMBC Company each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the SMBC Company and funded
substantially with Pooled Commercial Paper.  For the purposes of this paragraph
(d), “Pooled Commercial Paper” means Commercial Paper notes of the SMBC Company
subject to any particular pooling arrangement by the SMBC Company, but excluding
Commercial Paper issued by the SMBC Company for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by the SMBC Company.  For each Settlement Period, the SMBC Company shall
calculate its aggregate Company Costs for such Settlement Period and report such
Company Costs to the Agent pursuant to Section 3.3 of this Agreement.

d.For any Purchaser Interest purchased by the BTMU Company, for any day, the sum
of (i) discount or yield accrued on Pooled Commercial Paper (as defined below)
on such day, plus (ii) any and all accrued commissions in respect of placement
agents and Commercial Paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase facilities
funded substantially with Pooled Commercial Paper, minus (v) any payment
received on such day net of expenses in respect of broken funding costs related
to the prepayment of any purchaser interest of the BTMU Company pursuant to the
terms of any receivable purchase facilities funded substantially with Pooled
Commercial Paper.  In addition to the foregoing costs, if Seller shall request
any Incremental Purchase during any period of time determined by the BTMU
Company (or by the BTMU Company’s agent on its behalf) in its sole discretion to
result in incrementally higher Company Costs with respect to the BTMU Company
applicable to such Incremental Purchase by the BTMU Company, the Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by the BTMU Company in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional Company Costs applicable only to such special pool
and charged each day during such period against such Capital.  Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Company
Costs with respect to the BTMU Company each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the BTMU Company and funded
substantially with Pooled Commercial Paper.  For the purposes of this paragraph
(e), “Pooled Commercial Paper” means Commercial Paper notes of the BTMU Company
subject to any particular pooling arrangement by the BTMU Company, but excluding
Commercial Paper issued by the BTMU Company for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by the BTMU Company.  For each Settlement Period, the BTMU Company shall
calculate its aggregate Company Costs for such Settlement Period and report such
Company Costs to the Agent pursuant to Section 3.3 of this Agreement.



C-2

21963665-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

e.For any Purchaser Interest purchased by the WFB Company for any day, an amount
equal to (i) the product of (A) the Daily/30 Day LIBOR Rate in respect of such
day, and (B) the aggregate Capital associated with each Purchaser Interest that
shall have been funded by the WFB Company, as applicable, divided by (ii) 360. 
“Daily/30 Day LIBOR Rate” means, for any day, a rate per annum equal to the
one-month Eurodollar rate for U.S. dollar deposits as reported on the Reuters
Screen LIBOR01 Page or any other page that may replace such page from time to
time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by WFB, as applicable,
from another recognized source for interbank quotation), in each case, changing
when and as such rate changes; provided,  however, that if the Daily/30 Day
LIBOR Rate as determined herein would be less than zero percent (0.00%) on any
day, for purposes of this Agreement, such rate shall be deemed to be zero
percent (0.00%)  for such day.

f.For any Purchaser Interest purchased by the BB&T Company, for any day, an
amount equal to (i) the product of (A) Daily/30 Day LIBOR Rate in respect of
such day, and (B) the aggregate Capital associated with each Purchaser Interest
that shall have been funded by the BB&T Company, divided by (ii) 360.  “Daily/30
Day LIBOR Rate” means, for any day, a rate per annum equal to the one-month
Eurodollar rate for U.S. dollar deposits as reported on the display designated
as Reuters Screen LIBOR01 Page (or such other successor page as may replace
Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by ICE Benchmark Administration Limited for the purpose of displaying
London interbank offered rates for U.S.  dollar deposits), as of 11:00 a.m.
(London time) on such day, or if such day is not a Business Day in London, then
the immediately preceding Business Day in London (or if not so reported, then as
determined by BB&T from another recognized source for interbank quotation), in
each case, changing when and as such rate changes; provided,  however, that if
the Daily/30 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%)  for such day.  If BB&T is for any reason unable to
determine the Daily/30 Day LIBOR Rate in the foregoing manner or has determined
in good faith that the Daily/30 Day LIBOR Rate determined in such manner does
not accurately reflect the cost of acquiring, funding or maintaining a Purchaser
Interest, the Daily/30 Day LIBOR Rate for such day shall be the Alternative Base
Rate.

g.For any Purchaser Interest purchased by the PNC Company, for any day, an
amount equal to (i) the product of (A) the Daily/90 Day LIBOR Rate in respect of
such day, and (B) the aggregate Capital associated with each Purchaser Interest
that shall have been funded by the PNC Company with the issuance of Commercial
Paper, divided by (ii) 360.  “Daily/90 Day LIBOR Rate” means, for any day, a
rate per annum equal to the ninety  (90) day London-Interbank Offered Rate
appearing on the Bloomberg BBAM (British Bankers Association) Page (or on any
successor or substitute page of such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London;  provided,  however, that if the
Daily/90 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%)  for such day.  In the event that such rate is not
available on any day at such time for any reason, then the “Daily/90 Day LIBOR
Rate” for such day shall be the rate at which ninety (90) day U.S. Dollar
deposits of $5,000,000 are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if the Agent is for any reason unable
to determine the Daily/90 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/90 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
a Purchaser Interest, the Daily/90 Day LIBOR Rate for such day shall be the
Alternative Base Rate.

C-3

31963665-NYCSR07A - MSW

--------------------------------------------------------------------------------